Exhibit 10.4

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of December 7, 2011

among

Pacific Sunwear of California, Inc.

as the Borrower,

The Guarantors Named Herein

PS Holdings Agency Corp.

as Administrative Agent,

and

The Other Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

                Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1        1.01      

Defined Terms

     1        1.02      

Other Interpretive Provisions

     27        1.03      

Accounting Terms Generally

     28        1.04      

Rounding

     29        1.05      

Times of Day

     29        1.06      

[Reserved]

     29        1.07      

Currency Equivalents Generally

     29   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     29        2.01      

Committed Loans

     29        2.02      

Borrowings

     29        2.03      

[Reserved]

     30        2.04      

[Reserved]

     30        2.05      

Prepayments

     30        2.06      

[Reserved]

     32        2.07      

Repayment of Loans

     32        2.08      

Interest

     32        2.09      

Fees

     33        2.10      

Computation of Interest and Fees

     33        2.11      

Evidence of Debt

     33        2.12      

Payments Generally; Agent’s Clawback

     34        2.13      

Sharing of Payments by Lenders

     34        2.14      

Settlement Amongst Lenders

     35   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     36        3.01      

Taxes

     36        3.02      

[Reserved]

     37        3.03      

[Reserved]

     37        3.04      

Increased Costs

     37        3.05      

[Reserved]

     38        3.06      

Mitigation Obligations; Replacement of Lenders

     38        3.07      

Survival

     39        3.08      

Allocation of Purchase Price

     39   



--------------------------------------------------------------------------------

Table of Contents

 

                Page  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     39        4.01      

Conditions of Initial Credit Extension

     39   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     43        5.01      

Existence, Qualification and Power

     43        5.02      

Authorization; No Contravention

     43        5.03      

Governmental Authorization; Other Consents

     43        5.04      

Binding Effect

     44        5.05      

Financial Statements; No Material Adverse Effect

     44        5.06      

Litigation

     45        5.07      

No Default

     45        5.08      

Ownership of Property; Liens

     45        5.09      

Environmental Compliance

     46        5.10      

Insurance

     46        5.11      

Taxes

     47        5.12      

ERISA Compliance

     47        5.13      

Subsidiaries; Equity Interests

     47        5.14      

Margin Regulations; Investment Company Act

     48        5.15      

Disclosure

     48        5.16      

Compliance with Laws

     48        5.17      

Intellectual Property; Licenses, Etc.

     48        5.18      

Labor Matters

     49        5.19      

Security Documents

     49        5.20      

Solvency

     50        5.21      

Deposit Accounts; Credit Card Arrangements

     50        5.22      

Brokers

     50        5.23      

Customer and Trade Relations

     50        5.24      

Material Contracts

     50        5.25      

Casualty

     50   

ARTICLE VI AFFIRMATIVE COVENANTS

     51        6.01      

Financial Statements

     51        6.02      

Certificates; Other Information

     52        6.03      

Notices

     54   



--------------------------------------------------------------------------------

Table of Contents

 

                Page       6.04      

Payment of Obligations

     56        6.05      

Preservation of Existence, Etc

     56        6.06      

Maintenance of Properties

     56        6.07      

Maintenance of Insurance

     56        6.08      

Compliance with Laws

     57        6.09      

Books and Records; Accountants

     58        6.10      

Inspection Rights

     58        6.11      

Use of Proceeds

     59        6.12      

Additional Loan Parties

     59        6.13      

Cash Management

     60        6.14      

Information Regarding the Collateral

     61        6.15      

Physical Inventories

     62        6.16      

Environmental Laws

     62        6.17      

Further Assurances

     62        6.18      

Compliance with Terms of Leaseholds

     63        6.19      

Material Contracts

     64   

ARTICLE VII NEGATIVE COVENANTS

     64        7.01      

Liens

     64        7.02      

Investments

     64        7.03      

Indebtedness; Disqualified Stock

     64        7.04      

Fundamental Changes

     64        7.05      

Dispositions

     65        7.06      

Restricted Payments

     65        7.07      

Prepayments of Indebtedness

     65        7.08      

Change in Nature of Business

     65        7.09      

Transactions with Affiliates

     66        7.10      

Burdensome Agreements

     66        7.11      

Use of Proceeds

     66        7.12      

Amendment of Material Documents

     66        7.13      

Fiscal Year

     67        7.14      

Deposit Accounts; Credit Card Processors; Term Loan Priority Account

     67        7.15      

Minimum Excess Availability

     67   



--------------------------------------------------------------------------------

Table of Contents

 

                Page       7.16      

Miraloma Restrictions

     68        7.17      

Limitations on Advances to Certain Obligors

     68   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     68        8.01      

Events of Default

     68        8.02      

Remedies Upon Event of Default

     71        8.03      

Application of Funds

     72   

ARTICLE IX THE AGENT

     72        9.01      

Appointment and Authority

     72        9.02      

Rights as a Lender

     72        9.03      

Exculpatory Provisions

     73        9.04      

Reliance by Agent

     74        9.05      

Delegation of Duties

     74        9.06      

Resignation of Agent

     74        9.07      

Non-Reliance on Agent and Other Lenders

     75        9.08      

[Reserved]

     75        9.09      

Agent May File Proofs of Claim

     75        9.10      

Collateral and Guaranty Matters

     75        9.11      

Notice of Transfer

     76        9.12      

Reports and Financial Statements

     76        9.13      

Agency for Perfection

     77        9.14      

Indemnification of Agent

     77        9.15      

Relation among Lenders

     77        9.16      

Defaulting Lenders

     77   

ARTICLE X MISCELLANEOUS

     77        10.01      

Amendments, Etc.

     77        10.02      

Notices; Effectiveness; Electronic Communications

     79        10.03      

No Waiver; Cumulative Remedies

     81        10.04      

Expenses; Indemnity; Damage Waiver

     81        10.05      

Payments Set Aside

     82        10.06      

Successors and Assigns

     83        10.07      

Treatment of Certain Information; Confidentiality

     85        10.08      

Right of Setoff

     86   



--------------------------------------------------------------------------------

Table of Contents

 

                Page       10.09      

Interest Rate Limitation

     86        10.10      

Counterparts; Integration; Effectiveness

     87        10.11      

Survival

     87        10.12      

Severability

     87        10.13      

Replacement of Lenders

     87        10.14      

Governing Law; Jurisdiction; Etc.

     88        10.15      

Waiver of Jury Trial

     89        10.16      

No Advisory or Fiduciary Responsibility

     89        10.17      

USA PATRIOT Act Notice

     90        10.18      

Foreign Asset Control Regulations

     90        10.19      

Time of the Essence

     90        10.20      

Press Releases

     90        10.21      

Additional Waivers

     91        10.22      

No Strict Construction

     92        10.23      

Attachments

     93        10.24      

Intercreditor Agreement

     93   



--------------------------------------------------------------------------------

SCHEDULES

 

1.02    Guarantors 2.01    Commitments and Applicable Percentages 5.01    Loan
Parties Organizational Information 5.06    Litigation 5.08(b)(1)    Owned Real
Estate 5.08(b)(2)    Leased Real Estate 5.09    Environmental Matters 5.10   
Insurance 5.13    Subsidiaries; Other Equity Investments; Equity Interests in
the Borrower 5.18    Collective Bargaining Agreements 5.21(a)    DDAs 5.21(b)   
Credit Card Arrangements 5.24    Material Contracts 6.02    Financial and
Collateral Reporting 6.20    Post-Closing Obligations 7.01    Existing Liens
7.02    Existing Investments 7.02(a)    Investment Policy 7.03    Existing
Indebtedness 7.09    Affiliate Transactions 10.02    Agent’s Office; Certain
Addresses for Notices

EXHIBITS

Form of

 

A

  Committed Loan Notice

B

  Note

C

  Compliance Certificate

D

  Assignment and Assumption

E

  Borrowing Base Certificate

F

  Credit Card Notification

G

  DDA Notification

H

  Payment Instructions.



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 7, 2011,
among PACIFIC SUNWEAR OF CALIFORNIA, INC., a California corporation (the
“Borrower”), the Persons named on Schedule 1.02 hereto (collectively, the
“Guarantors”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and PS Holdings Agency Corp., a
Delaware corporation, as Administrative Agent.

The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders have indicated their willingness to lend on the terms and conditions
set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01     Defined Terms.     As used in this Agreement, the following terms shall
have the meanings set forth below:

“ABL Agent” means Wells Fargo Bank, National Association, as administrative
agent and collateral agent under the ABL Credit Agreement.

“ABL Credit Agreement” means that certain Credit Agreement dated as of the date
hereof by and among the Borrower, PacSun Stores, Wells Fargo Bank, National
Association, as administrative agent, collateral agent and swing line lender
thereunder, Wells Fargo Capital Finance, LLC as syndication agent, documentation
agent, sole lead arranger and sole bookrunner, and the other lenders party
thereto, as amended from time to time or refinanced pursuant to a Permitted
Refinancing, in each case, in accordance with the provisions of the
Intercreditor Agreement.

“ABL Loan Documents” means the Loan Documents (as defined in the ABL Credit
Agreement as in effect on the date hereof) as may be amended from time to time
in accordance with the provisions of the Intercreditor Agreement.

“ABL Loans” means the Loans (as defined in the ABL Credit Agreement as in effect
on the date hereof).

“ABL Priority Collateral” shall mean “Revolving Credit Priority Collateral” (as
defined in the Intercreditor Agreement).

“ACH” means automated clearing house transfers.

“Accommodation Payment” as defined in Section 10.21(d) .

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person,



--------------------------------------------------------------------------------

(c) any merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations other
than the entry into Leases in the ordinary course of business of any Person, in
each case in any transaction or group of transactions which are part of a common
plan.

“Act” shall have the meaning provided in Section 10.17.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, and
(iii) any other Person directly or indirectly holding 10% or more of any class
of the Equity Interests of that Person.

“Agent” means PS Holdings Agency Corp. in its capacity as Administrative Agent
and Collateral Agent under any of the Loan Documents, or any successor thereto.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Borrower and the Lenders.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $60,000,000.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.21(d).

“ANICO” means American National Insurance Company, a Texas insurance company.

“ANICO Financing” means the financial transactions entered into by Miraloma
pursuant to (i) the Promissory Note Secured by the Deed of Trust, dated
August 20, 2010, by Miraloma to the order of ANICO in the original principal
amount of $16,800,000 (the “Miraloma Note”) and (ii) the Deed of Trust,
Assignment of Rents And Security Agreement, dated August 20, 2010, by Miraloma
in favor of First American Title Insurance Company, as trustee for the benefit
of Lender, securing the Miraloma Note.

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Margin” means the interest rate per annum calculated in accordance
with Section 2.08(c), Section 2.08(d) and 2.08(e), in each case, subject to
adjustments as set forth therein.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) obtained by dividing (x) the
outstanding principal balance of such Lender’s Loans by (y) the aggregate
outstanding principal balance of the Loans.

“Appraisal Percentage” has the meaning specified in the ABL Credit Agreement as
in effect on the date hereof.

“Appraised Value” has the meaning specified in the ABL Credit Agreement as in
effect on the date hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.

 

2



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(i)(B)), and accepted by the Agent, in substantially
the form of Exhibit D or any other form approved by the Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended January 29, 2011,
and the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability” shall have the meaning specified in the ABL Credit Agreement. In
calculating Availability at any time and for any purpose under this Agreement
the Borrower shall certify to the Agent that all accounts payable, rent and
Taxes are being paid on a timely basis.

“Bank Products” means any services of facilities provided to any Obligor by the
ABL Agent or any of its Affiliates (but excluding Cash Management Services)
including, without limitation, on account of (a) Swap Contracts, (b) merchant
services constituting a line of credit, (c) leasing, and (d) supply chain
finance services including, without limitation, trade payable services and
supplier accounts receivable purchases.

“Blocked Account Bank” has the meaning specified in the ABL Credit Agreement as
in effect on the date hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing of Committed Loans on the Closing Date.

“Borrowing Base” has the meaning specified in the ABL Credit Agreement as in
effect on the date hereof, as such definition may be amended in accordance with
the Intercreditor Agreement.

“Business” means the retail sale of clothing, accessories, footwear and other
Inventory reasonably related thereto in the Borrower’s retail locations.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located.

“Callable Make Whole Amount” means, on any date of prepayment of all or any
portion of the Callable Portion of the Term Loan, an amount in cash equal to
(a) the present value, as determined by the Borrower and certified by the chief
financial officer of the Borrower to the Agent, of all required interest
payments (including interest payments on interest paid-in-kind) due on the
Callable Portion of the Term Loans that are prepaid from the date of prepayment
through and including the second anniversary of the Closing

 

3



--------------------------------------------------------------------------------

Date (assuming that the interest rate applicable to all such interest is 13.00%)
plus (b) the prepayment premium that would be due under Section 2.05(g) if such
prepayment were made on the day after the second anniversary of the Closing
Date, in each case, discounted to the date of prepayment on a quarterly basis
(assuming a 360-day year and actual days elapsed) at a rate equal to the sum of
the Treasury Rate plus 0.50%.

“Callable Portion of the Term Loan” means the first $30,000,000 of the Term
Loans prepaid hereunder (including following an Event of Default or after an
acceleration).

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Default or Event of Default, or (ii) the failure of the Borrower and Loan
Parties to maintain Availability of at least $25,000,000 at any time. For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing at the Agent’s option (i) so long as such Default or Event of
Default has not been cured or waived, as applicable, and/or (ii) if the Cash
Dominion Event arises as a result of the Borrower’s failure to achieve
Availability as required hereunder, until Availability has exceeded $25,000,000
for sixty (60) consecutive Business Days, in which case a Cash Dominion Event
shall no longer be deemed to be continuing for purposes of this Agreement;
provided that a Cash Dominion Event shall be deemed continuing (even if a
Default or Event of Default is no longer continuing and/or Availability exceeds
the required amount for sixty (60) consecutive Business Days) at all times after
a Cash Dominion Event has occurred and been discontinued on more than two
(2) occasions in any Fiscal Year or six (6) occasions after the Closing Date.
The termination of a Cash Dominion Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Cash Dominion Event in the
event that the conditions set forth in this definition again arise.

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by the ABL Agent or any of its Affiliates, including,
without limitation: (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services,
(c) credit or debit cards, (d) credit card processing services, and (e) purchase
cards.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental

 

4



--------------------------------------------------------------------------------

Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for the purposes of this Agreement: (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the voting or economic Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis; or

(b) a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals who were
either (i) nominated to that board or equivalent governing body by individuals
constituting at the time of such nomination at least a majority of that board or
equivalent governing body, or (ii) elected to that board or other equivalent
governing body by individuals constituting at the time of such election at least
a majority of that board or equivalent governing body; or

(c) the Borrower fails at any time to own, directly or indirectly, 100% of the
Equity Interests of each other Loan Party free and clear of all Liens (other
than the Liens in favor of the Agent and ABL Agent), except where such failure
is as a result of a transaction permitted by the Loan Documents.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any
Obligor, or (c) the mortgage holder of the Kansas Distribution Facility and the
Corporate Headquarters, or any mortgage holder on any Real Estate owned any
Obligor, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate or Collateral, (iii) provides
the Agent with access to the Collateral held by such bailee or other Person or
located in or on such Real Estate, (iv) as to any landlord, provides the Agent
with a reasonable time to sell and dispose of the Collateral from such Real
Estate, and (v) makes such other agreements with the Agent as the Agent may
reasonably require.

 

5



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Committed Loan” has the meaning specified in Section 2.01(a).

“Committed Loan Notice” means a notice of a Committed Borrowing substantially in
the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Concentration Account” has the meaning provided in Section 6.13(d).

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlling Agent” means, (x) with respect to ABL Priority Collateral, until
the payment in full of the ABL Obligations, the ABL Agent and thereafter the
Agent, and (y) with respect to the Term Loan Priority Collateral until the
payment in full of the Obligations, the Agent, and thereafter the ABL Agent.

“Corporate Headquarters” means the Borrower’s corporate headquarters, located at
3450 E. Miraloma Avenue, Anaheim, California.

“Cost” has the meaning specified in the ABL Credit Agreement as in effect on the
date hereof.

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by the Agent.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

 

6



--------------------------------------------------------------------------------

“Credit Extensions” mean the extension of the Committed Loans on the Closing
Date.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each beneficiary of each indemnification
obligation undertaken by any Loan Party under any Loan Document, (iv) any other
Person to whom Obligations under this Agreement and other Loan Documents are
owing, and (v) the successors and assigns of each of the foregoing, and
(b) collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates, in connection
with this Agreement and the other Loan Documents, including without limitation
(i) the reasonable fees, charges and disbursements of (A) counsel for the Agent,
(B) outside consultants for the Agent, (C) appraisers, (D) commercial finance
examinations, and (E) all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of the Obligations,
(ii) in connection with (A) the syndication of the credit facilities provided
for herein, (B) the preparation, negotiation, administration, management,
execution and delivery of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral, or (D) any workout, restructuring or negotiations in respect of any
Obligation; and (b) all reasonable customary fees and charges (as adjusted from
time to time) of Agent with respect to the disbursement of funds (or the receipt
of funds) to or for the account of Loan Parties (whether by wire transfer or
otherwise), together with any reasonable out-of-pocket costs and expenses
incurred in connection therewith; and (c) all reasonable out-of-pocket expenses
incurred by the Credit Parties who are not the Agent or any Affiliate thereof,
after the occurrence and during the continuance of an Event of Default, provided
that such Credit Parties shall be entitled to reimbursement for no more than one
counsel representing all such Credit Parties (absent a conflict of interest in
which case the Credit Parties may engage and be reimbursed for one additional
counsel).

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties, including, without limitation, the Term Loan Priority
Account. All funds in each DDA shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in any DDA.

“DDA Notification” has the meaning provided in Section 6.13(a)(iii).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means when used with respect to Obligations, an interest rate
equal to the Applicable Margin plus 2% per annum, which amount shall be payable
in cash.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions, and
including any sale and leaseback transaction and any sale, transfer, license or
other disposition) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

7



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety one
(91) days after the date on which the Loans mature; provided, however, that
(i) only the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Borrower or its Subsidiaries or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or one of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and if any class of Equity Interest of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Stock,
such Equity Interests shall not be deemed to be Disqualified Stock.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Obligations. The amount of Disqualified Stock deemed to be outstanding at
any time for purposes of this Agreement will be the maximum amount that the
Borrower and its Subsidiaries may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; and (d) any other
Person (other than a natural person) approved by (i) the Agent and (ii) unless a
Default or Event of Default has occurred and is continuing, the Borrower (such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries.

“Eligible Credit Card Receivables” has the meaning specified in the ABL Credit
Agreement as in effect on the date hereof.

“Eligible Inventory” has the meaning specified in the ABL Credit Agreement as in
effect on the date hereof.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, including common law, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to public health and safety, worker health
and safety, pollution and the protection of the environment or the release of
any materials into the environment, including those related to hazardous
substances or wastes, air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of Borrower, any other Loan Party
or any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

8



--------------------------------------------------------------------------------

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any corporation or trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 10.13, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Loan Parties with respect to such withholding tax pursuant to
Section 3.01(a), (d) any U.S. federal, state or local backup withholding tax,
and (e) any U.S. federal withholding tax imposed under FATCA.

 

9



--------------------------------------------------------------------------------

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
April 29, 2008, by and between among others, the Borrower, JPMorgan Chase Bank,
N.A., as agent, and a syndicate of lenders, as amended and in effect on the date
hereof.

“Facility Guaranty” means the Guarantee made by the Guarantors in favor of the
Agent and the other Credit Parties, in form reasonably satisfactory to the
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar to and, in each
case, any regulations promulgated thereunder and any interpretation and other
guidance issued in connection therewith.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to ABL Agent
on such day on such transactions as determined by the Agent.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last Saturday of each calendar month in accordance with the
fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Saturday of each April, July, October and
January of such Fiscal Year in accordance with the fiscal accounting calendar of
the Loan Parties.

“Fiscal Year” means any period of twelve (12) consecutive months ending on
Saturday closest to January 31st of any calendar year.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

10



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” has the meaning specified in the introductory paragraph hereto, and
each other Subsidiary of the Borrower that shall be required to execute and
deliver a Facility Guaranty pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not overdue);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) All Attributable Indebtedness of such Person;

 

11



--------------------------------------------------------------------------------

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Cash Interest Rate” means 5.5% per annum.

“Initial PIK Interest Rate” means 7.5% per annum.

“Intellectual Property” means all present and future: proprietary trade secrets,
know-how and other proprietary information; proprietary trademarks, trademark
applications, internet domain names, service marks, trade dress, trade names,
business names, designs, logos, slogans (and all translations, adaptations,
derivations and combinations of the foregoing) indicia and other source and/or
business identifiers, and all registrations or applications for registrations
which have heretofore been or may hereafter be issued thereon throughout the
world; proprietary copyrights and copyright applications; (including proprietary
copyrights for computer programs) and all tangible and intangible property
embodying the copyrights, unpatented inventions (whether or not patentable);
proprietary patents and patent applications; industrial design applications and
registered industrial designs; license agreements pursuant to which Borrower has
licensed any trademark, patent or copyright and income therefrom; proprietary
books, records, writings, computer tapes or disks, flow diagrams, specification
sheets, computer software, source codes, object codes, executable code, data,
databases and other physical manifestations, embodiments or incorporations of
any of the foregoing; all other proprietary intellectual property; and all
common law and other rights throughout the world in and to all of the foregoing.

“Intercompany Loan Arrangements” means the Cash Management Agreement dated as of
August 3, 1998 between PacSun Stores and Borrower, the promissory notes issued
thereunder, and the obligations of PacSun Stores and Borrower thereunder.

“Intercreditor Agreement” means that certain intercreditor agreement entered
into as of the Closing Date by and between the Agent and the ABL Agent, and
acknowledged and agreed to by the Loan Parties, as amended from time to time in
accordance with the terms of thereof.

“Interest Payment Date” means (i) for cash interest, the last Business Day of
each fiscal quarter, (ii) for PIK Interest, the last day of the Fiscal Year and
(iii) for all PIK Interest and cash interest, the Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
and/or its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.

 

12



--------------------------------------------------------------------------------

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Advance Rate” has the meaning specified in the ABL Credit Agreement
as in effect on the date hereof.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Policy” shall have the meaning given to such term in Schedule
7.02(a) of this Agreement as of the Closing Date, without giving effect to any
modifications or amendments thereto.

“IRS” means the United States Internal Revenue Service.

“Issue Price” has the meaning specified in Section 3.08.

“Joinder” means an agreement, in form satisfactory to the Agent pursuant to
which, among other things, a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other Loan Documents in the same capacity and to
the same extent as either a Borrower or a Guarantor, as the Agent may determine.

“Kansas Distribution Facility” has the meaning assigned to such term in the
definition of “Kansas IRB Financing”.

“Kansas IRB Documents” means all agreements and documents which evidence the
Kansas IRB Financing, including (i) the Trust Indenture dated as of July 1, 2007
by and between the City of Olathe, Kansas and U.S. Bank National Association, as
trustee, (ii) the Bond Purchase Agreement dated as of July 4, 2007 by and
between the City of Olathe, Kansas and Pacific Sunwear Stores Corp., (iii) the
Performance Agreement dated as of July 1, 2007 by and between the City of
Olathe, Kansas and Pacific Sunwear Stores Corp. and (iv) the Lease Agreement
dated as of July 1, 2007 by and between the City of Olathe, Kansas and Pacific
Sunwear Stores Corp., each as amended, supplemented or otherwise modified from
time to time in accordance with the terms of this Agreement.

“Kansas IRB Financing” means that certain industrial revenue bond financing,
structured as a sale and leaseback transaction, entered into on July 1, 2007
between the City of Olathe, Kansas and Pacific Sunwear Stores Corp., whereby the
City of Olathe, Kansas issued Industrial Revenue Bonds (PacSun Project), Series
2007, purchased by Pacific Sunwear Stores Corp. for the purpose of financing the
acquisition, construction and installation of certain real property, machinery
and equipment constituting a distribution facility located in the City of
Olathe, Johnson County, Kansas (the “Kansas Distribution Facility”), which
facility was sold and deeded by Pacific Sunwear Stores Corp. to the City of
Olathe, Kansas and leased back by the City of Olathe, Kansas to Pacific Sunwear
Stores Corp.

“Kansas IRB Unwind Transaction” means (i) the purchase by Pacific Sunwear Stores
Corp. of the Kansas Distribution Facility from the City of Olathe, Kansas
pursuant to Article XI of the lease described in clause (iv) of the definition
of the term Kansas IRB Documents, (ii) the redemption of bonds outstanding under
the indenture described in clause (i) of the definition of the term Kansas IRB
Documents and the funding of such redemption by the Loan Parties, and (iii) all
other transactions related to clauses (i) and (ii).

 

13



--------------------------------------------------------------------------------

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Loan” means the extension of credit by a Lender to the Borrower under
Section 2.01.

“Loan Account” has the meaning assigned to such term in Section 2.11.

“Loan Documents” means this Agreement, the Intercreditor Agreement, each Note,
the Side Letter, the Security Documents, the Facility Guaranty, the Unsecured
Guaranty and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, each as amended and in effect from time to
time; provided that Preferred Stock Documents shall not constitute “Loan
Documents” hereunder.

“Loan Parties” means, collectively, the Borrower and each Guarantor, other than
Miraloma.

“Make Whole Amount” means the Callable Make Whole Amount or Non-Callable Make
Whole Amount, as applicable.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
condition (financial or otherwise) of the Loan Parties and their Subsidiaries
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material impairment of the rights and remedies of the Agent or any Lender under
any Loan Document or a material adverse effect upon the

 

14



--------------------------------------------------------------------------------

legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party. In determining whether any individual
event would result in a Material Adverse Effect, notwithstanding that such event
in and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would result in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, the ABL Credit Agreement,
the Kansas IRB Documents, the Mortgage Debt Documents and each contract required
to be filed as an exhibit to the reports of the Borrower filed with the SEC.

“Material Indebtedness” means (i) Indebtedness owed under the ABL Credit
Agreement (it being understood that the ABL Credit Agreement shall be deemed to
be “Material Indebtedness” so long as any commitments thereunder remain in
effect and irrespective of whether any amounts are outstanding thereunder), the
Kansas IRB Financing, or the Mortgage Debt Documents, and (ii) any other
Indebtedness (other than the Obligations) of the Obligors or any of their
Subsidiaries in an aggregate principal amount exceeding $10,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

“Maturity Date” means December 7, 2016.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Miraloma” means Miraloma Borrower Corporation, a Delaware corporation.

“Miraloma Consent” means that consent to limited guarantees and pledge of shares
by American National Insurance Company dated December 6, 2011.

“Miraloma Lease” means that certain Lease Agreement between Miraloma (as
landlord) and Borrower (as tenant) dated as of August 20, 2010.

“Monthly Borrowing Base Delivery Event” means any time when: (a) any ABL Loans
are outstanding, (b) any Loans are outstanding or (c) the outstanding L/C
Borrowings (as defined in the ABL Credit Agreement) exceed $30,000,000. For
purposes of this Agreement, the occurrence of a Monthly Borrowing Base Delivery
Event shall be deemed continuing at the Agent’s option until there are no Loans
outstanding and all outstanding L/C Borrowings (as defined in the ABL Credit
Agreement) are less than $30,000,000 for sixty (60) consecutive Business Days,
in which case a Monthly Borrowing Base Delivery Event shall no longer be deemed
to be continuing for purposes of this Agreement. The termination of a Monthly
Borrowing Base Delivery Event as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Monthly Borrowing Base Delivery Event in
the event that the conditions set forth in this definition again arise.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Debt Documents” means those certain promissory notes executed by
PacSun Stores and Miraloma or about October 1, 2010 in favor of American
National Insurance Company in the aggregate principal amount of $29,800,000, and
those certain deeds of trust and/or mortgages, security agreements, financing
statements and fixture filings entered into by PacSun Stores on the Kansas
Distribution Facility and Miraloma on the Corporate Headquarters in connection
therewith, in each case as amended, supplemented or otherwise modified from time
to time in accordance with the terms of this Agreement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions or has any liability.

 

15



--------------------------------------------------------------------------------

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such transaction (including any cash or
cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset by a Lien permitted hereunder which is senior
to the Agent’s Lien on such asset and that is required to be repaid (or to
establish an escrow for the future repayment thereof) in connection with such
transaction (other than Indebtedness under the Loan Documents), and (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by any Loan Party to third parties (other
than Affiliates of any Loan Party)); and

(b)     with respect to the incurrence or issuance of any Indebtedness by any
Loan Party or any of its Subsidiaries, the excess of (i) the sum of the cash and
cash equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith (other than amounts paid to Affiliates of any Loan Party).

“Non-Callable Make Whole Amount” means, on any date of prepayment of all or any
portion of the Non-Callable Portion of the Term Loan, an amount in cash equal to
the present value, as determined by the Borrower and certified by the chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
to the Agent, of all required interest payments (including interest payments on
interest paid in kind) due on Loans that are prepaid from the date of prepayment
through and including the fifth anniversary of the Closing Date (assuming that
the interest rate applicable to all such interest is 13.00%), discounted to the
date of prepayment on a quarterly basis (assuming a 360-day year and actual days
elapsed) at a rate equal to the sum of the Treasury Rate plus 0.50%.

“Non-Callable Portion of the Term Loan” means the portion of the Loans other
than the Callable Portion of the Term Loan.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit B, as may be amended, supplemented or modified from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Obligor arising under any Loan Document or otherwise with
respect to any Loan (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Obligor or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, costs, expenses and
indemnities are allowed claims in such proceeding.

“Obligors” means, collectively, the Loan Parties and Miraloma.

 

16



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date.

“Overadvance” has the meaning specified in the ABL Credit Agreement as in effect
on the date hereof.

“PacSun Stores” means Pacific Sunwear Stores Corp., a California corporation.

“Participant” has the meaning specified in Section 10.06(d).

“Participation Register” has the meaning provided therefor in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes,
has any obligation to contribute, has any liability or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Disposition” means any of the following:

(a) Dispositions of inventory in the ordinary course of business;

(b) as long as no Default or Event of Default then exists or would arise
therefrom, bulk sales or other Dispositions of the Inventory of a Loan Party in
connection with Store closings, at arm’s length; provided, that such Store
closures and related Inventory Dispositions shall not exceed on or after the
Closing Date (x) 246 Stores (the “Scheduled Store Closures”), plus (y) after
giving effect to the Scheduled Store Closures, an additional number of Stores
not to exceed (1) 7.5% of the Loan Parties’ Stores (calculated net of new Store
openings) in any Fiscal Year or (2) 20% of the Loan Parties’ Stores in the
aggregate; provided, further that all sales of Inventory in connection with
Store closings shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Required Lenders;
provided, further that all Net Proceeds received in connection therewith are
applied to the Obligations if then required in accordance with Section 6.13
hereof;

 

17



--------------------------------------------------------------------------------

(c) non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business (it being understood and
agreed that any proceeds (including royalty payments) shall be Term Loan
Priority Collateral and shall be paid to the Term Loan Priority Account in
accordance with this Agreement) and (ii) exclusive licenses of Intellectual
Property outside the United States;

(d) licenses for the conduct of licensed departments within the Obligors’ Stores
in the ordinary course of business; provided that, if requested by the Agent,
the Agent shall have entered into an intercreditor agreement with the Person
operating such licensed department on terms and conditions reasonably
satisfactory to the Lenders;

(e) Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the reasonable judgment of an
Obligor, no longer useful or necessary in its business or that of any
Subsidiary; provided that the fair market value of all such Dispositions shall
not exceed $250,000 in any Fiscal Year (except to the extent in connection with
any Store closures permitted hereunder);

(f) sales, transfers and Dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;

(g) sales, transfers and Dispositions by any Subsidiary which is not a Loan
Party to another Subsidiary that is not a Loan Party;

(h) [Reserved]; or

(i) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Loan Party or any Subsidiary.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;

(c) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

(d) Deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business or letter of credit guarantees issued in respect
thereof;

(e) Liens in respect of judgments that would not constitute an Event of Default
hereunder;

 

18



--------------------------------------------------------------------------------

(f) Easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of an Obligor and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

(g) Liens existing on the Closing Date and listed on Schedule 7.01 and any
Permitted Refinancings thereof;

(h) Liens on fixed or capital assets acquired by any Obligor which are permitted
under clause (c) of the definition of Permitted Indebtedness so long as (i) such
Liens and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition, (ii) the Indebtedness secured thereby
does not exceed the cost of acquisition of such fixed or capital assets and
(iii) such Liens shall not extend to any other property or assets of the
Obligors;

(i) Liens in favor of the Agent;

(j) Statutory Liens of landlords and lessors in respect of rent not in default;

(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Closing Date and
Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to an Obligor (so long as such consignment Liens do not extend to proceeds
of such Inventory or to any other assets of the Obligors);

(n) [Reserved];

(o) Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods so long as such liens attach only to the imported goods;

(p) Liens in favor of the ABL Lenders under the ABL Loan and any Permitted
Refinancings thereof; and

(q) Customary rights of setoff and chargebacks of Credit Card Processors under
credit card processing agreements.

 

19



--------------------------------------------------------------------------------

“Permitted Indebtedness” means each of the following:

(a) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
any Permitted Refinancing thereof;

(b) Indebtedness of any Loan Party to any other Loan Party;

(c) Purchase money Indebtedness of any Obligor to finance the acquisition of any
personal property consisting solely of fixed or capital assets, including
Capital Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and Permitted Refinancings thereof; provided, however,
that the aggregate principal amount of Indebtedness permitted by this clause
(c) shall not exceed $10,000,000 at any time outstanding; provided further that,
if requested by the Agent, the Obligors shall cause the holders of such
Indebtedness to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Agent;

(d) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;” provided that the aggregate Swap
Termination Value thereof shall not exceed $2,000,000 at any time outstanding;

(e) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Stores;

(f) [Reserved];

(g) [Reserved];

(h) [Reserved];

(i) the Obligations;

(j) Indebtedness with respect to the ABL Loan in an aggregate principal amount
not to exceed $100,000,000 minus any permanent reductions of the commitments
thereunder, and any Permitted Refinancings thereof;

(k) Unsecured Subordinated Indebtedness not otherwise specifically described
herein in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding, provided that (i) the terms of such Indebtedness are reasonably
acceptable to the Agent, (ii) the interest on such Indebtedness shall not be
payable in cash, (iii) the maturity date of such Indebtedness shall be at least
91 days after the Maturity Date and (iv) the amount of any fees and expenses
associated with such Indebtedness shall be reasonably acceptable to the Agent;

(l) Any Guarantees of any of the items set forth in clauses (i) through (k) of
this definition;

(m) Guarantees by (x) the Borrower and any Subsidiary of sublessees of any
subleases entered into by the Borrower or any Loan Party as sublessors and
(y) by any Subsidiary that is not an Obligor of sublessees of any subleases
entered into by the Borrower or any Subsidiary as sublessors;

 

20



--------------------------------------------------------------------------------

(n) Indebtedness arising from other agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar customary
obligations, in each case incurred or assumed in connection with an Acquisition
or Disposition or sale and leaseback or any business or assets of the Borrower
or any Subsidiary permitted by the Loan Documents; and

(o) Indebtedness which may be deemed to exist pursuant to any worker’s
compensation claims, self insurance obligations, performance, surety, statutory,
appeal, custom bonds or similar obligations incurred in the ordinary course of
business.

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists or would arise from the making of such Investment:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(e) Investments, classified in accordance with GAAP as current assets of the
Obligors, in any money market fund, mutual fund, or other investment companies
that are registered under the Investment Company Act of 1940, as amended, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and which invest solely in one or more of
the types of securities described in clauses (a) through (d) above;

 

21



--------------------------------------------------------------------------------

(f) Investments existing on the Closing Date, and set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;

(g) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, and (ii) additional Investments by
any Loan Party and its Subsidiaries in Loan Parties;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof to the extent reasonably necessary in order to prevent or
limit loss;

(i) Guarantees constituting Permitted Indebtedness;

(j) Investments by any Obligor in Swap Contracts entered into in the ordinary
course of business and for bona fide business (and not speculative) purposes to
protect against fluctuations in interest rates in respect of the Obligations;

(k) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(l) advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$200,000 to any individual at any time and in an aggregate amount not to exceed
$1,000,000 at any time outstanding for all such advances, for travel,
entertainment, relocation and analogous ordinary business purposes;

(m) Investments made pursuant to the Investment Policy;

(n) Capital contributions made by any Loan Party to another Loan Party; and

(o) Investments in any industrial revenue bonds or any other instruments issued
in connection with the Kansas IRB Financing or any other sale and leaseback
transactions of the Borrower or any of its Subsidiaries permitted by
Section 7.05;

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) shall be permitted unless (i) no Loans are then
outstanding and (ii) such Investments shall be pledged to the Agent as
additional collateral for the Obligations pursuant to such agreements as may be
reasonably required by the Lenders.

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not require any scheduled principal

 

22



--------------------------------------------------------------------------------

payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Credit Parties as those contained in the documentation
governing the Indebtedness being Refinanced (e) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced, (f) such Permitted Refinancing shall not contain any covenants
(financial or otherwise), or any events of default that would be materially less
favorable to the Credit Parties than those contained in the documentation
governing the Indebtedness being Refinanced, (g) the interest rate applicable to
any such Permitted Refinancing shall not exceed the then applicable market
interest rate, and (h) at the time thereof, no Default or Event of Default shall
have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“PIK Interest” shall have the meaning specified in Section 2.08.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by the Borrower
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate or otherwise with respect to which the
Borrower has any liability.

“Platform” has the meaning specified in Section 6.02.

“Preferred Stock” means 1,000 shares of Convertible Series B Preferred Stock,
$.01 par value, of the Borrower.

“Preferred Stock Documents” means the Certificate of Determination of
Preferences of Convertible Series B Preferred Stock of the Borrower, that
certain Stock Purchase and Investor Rights Agreement, dated as of the date
hereof, between Borrower and PS Holdings of Delaware, LLC - Series A, and that
certain Registration Rights Agreement, dated as of the date hereof, by and
between Borrower and PS Holdings of Delaware, LLC - Series A.

“Prepayment Event” means:

(a) Any Disposition (including pursuant to a sale and leaseback transaction) of
any property or asset of an Obligor (other than (x) so long as the ABL Loan
remains in effect, Dispositions of any ABL Loan Priority Collateral and other
Dispositions of Inventory in the ordinary course of business, consistent with
past practice and (y) Dispositions permitted under clauses (c)(ii) or (e) of the
definition of “Permitted Dispositions”);

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of an Obligor (so long as the ABL Loan remains
in effect, other than the Disposition of any ABL Loan Priority Collateral),
unless the proceeds therefrom are required to be paid to the holder of a Lien on
such property or asset having priority over the Lien of the Agent;

(c) [Reserved]; or

(d) The incurrence by a Loan Party of any Indebtedness other than Permitted
Indebtedness.

 

23



--------------------------------------------------------------------------------

“Prepayment Premium” means the amounts set forth in the first two sentences of
Section 2.05(g), including, the Make Whole Amount.

“Public Lender” has the meaning specified in Section 6.02.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Obligor, including all easements, rights-of-way, and similar rights
relating thereto and all leases, tenancies, and occupancies thereof.

“Receipts and Collections” has the meaning specified in Section 6.13(d).

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower and its Subsidiaries as prescribed
by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” with respect to the Borrowing, a Committed Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Total Outstandings.

“Reserves” means all Inventory Reserves (as defined in the ABL Credit Agreement
as in effect as of the date hereof) and Availability Reserves (as defined in the
ABL Credit Agreement as in effect as of the date hereof) implemented under the
ABL Credit Agreement.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or general counsel of an Obligor or any of the other
individuals designated in writing to the Agent by an existing Responsible
Officer of an Obligor as an authorized signatory of any certificate or other
document to be delivered hereunder. Any document delivered hereunder that is
signed by a Responsible Officer of an Obligor shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Obligor and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Obligor.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

“Revolving Credit Termination Date” has the meaning assigned to such term in the
Intercreditor Agreement.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

24



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Agent, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or replaced.

“Security Documents” means the Security Agreement, the DDA Notifications, the
Credit Card Notifications and each other security agreement or other instrument
or document executed and delivered to the Agent pursuant to this Agreement or
any other Loan Document granting a Lien to secure any of the Obligations.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Side Letter” means the letter agreement, dated as of the date hereof among the
Borrower and the Agent.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees and other contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, can reasonably be expected to become an
actual or matured liability.

“Spot Rate” has the meaning given to such term in Section 1.07 hereof.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Obligor.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Required Lenders. For the
purposes of clarity, Subordinated Indebtedness shall not include any
Indebtedness owed under the ABL Loan.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of an Obligor.

 

25



--------------------------------------------------------------------------------

“Supplemental Interest” has the meaning given to such term in Section 2.08(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan” or “Term Loans” means the Loans.

“Term Loan Priority Account” means a non-interest bearing account in the name of
the Term Lenders established with a financial institution as the Term Lenders
may request, into which solely proceeds of the Term Loan Priority Collateral
shall be deposited, which shall be subject to a blocked account arrangement
satisfactory to the Agent.

“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Termination Date” means the earliest to occur of (i) the Maturity Date or
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) in accordance with Article VIII.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Treasury Rate” means (x) with respect to the Callable Make Whole Amount, a rate
equal to the then current yield to maturity on actively traded U.S. Treasury
securities having a constant maturity and having a duration equal to (or the
nearest available tenor) the period from the date that payment is

 

26



--------------------------------------------------------------------------------

received to the date that falls on the second anniversary of the Closing Date
and (y) with respect to the Non-Callable Make Whole Amount, a rate equal to the
then current yield to maturity on actively traded U.S. Treasury securities
having a constant maturity and having a duration equal to (or the nearest
available tenor) the period from the date that payment is received to the date
that falls on the fifth anniversary of the Closing Date.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).

“UFCA” has the meaning specified in Section 10.21(d).

“UFTA” has the meaning specified in Section 10.21(d).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unsecured Guaranty” means that certain Unsecured Guaranty executed by Miraloma
as of the Closing Date, as the same now exists or may hereafter be amended,
modified, supplemented, renewed, restated or replaced.

“Weekly Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrower to
maintain Availability of at least $35,000,000 at any time. For purposes of this
Agreement, the occurrence of a Weekly Borrowing Base Delivery Event shall be
deemed continuing at the Required Lenders’ option (i) so long as such Event of
Default has not been waived, and/or (ii) if the Weekly Borrowing Base Delivery
Event arises as a result of the Borrower’s failure to achieve Availability as
required hereunder, until Availability has exceeded $35,000,000 for sixty
(60) consecutive Business Days, in which case a Weekly Borrowing Base Delivery
Event shall no longer be deemed to be continuing for purposes of this Agreement.
The termination of a Weekly Borrowing Base Delivery Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Weekly
Borrowing Base Delivery Event in the event that the conditions set forth in this
definition again arise.

1.02     Other Interpretive Provisions.     With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word

 

27



--------------------------------------------------------------------------------

“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars in full in cash or immediately available funds of all of the Obligations
(including the payment of any termination amount then applicable other than
unasserted contingent indemnification Obligations.

1.03     Accounting Terms Generally.     All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(a) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

 

28



--------------------------------------------------------------------------------

1.04     Rounding.     Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05     Times of Day.     Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06     [Reserved].

1.07     Currency Equivalents Generally.     Any amount specified in this
Agreement (other than in Article II, Article IX and Article X) or any of the
other Loan Documents to be in Dollars shall also include the equivalent of such
amount in any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Agent at such time on the basis of
the Spot Rate (as defined below) for the purchase of such currency with Dollars.
For purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Lenders to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Lenders may obtain such spot rate from another
financial institution designated by the Lenders if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01     Committed Loans

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make the Loans (each such loan, the aggregate principal amount of
which as so increased by any PIK Interest in respect thereof, a “Committed
Loan”) to the Borrower in a single borrowing on the Closing Date, in an
aggregate amount not to exceed the amount of such Lender’s Commitment; provided
that the amount funded on the Closing Date shall be net of the amounts set forth
in the Side Letter (it being understood and agreed that the aggregate principal
amount of the Loans, as of the Closing Date, shall be $60,000,000).

2.02     Borrowings.

(a) [Reserved].

(b) The Committed Borrowing shall be made upon the Borrower’s irrevocable notice
to the Agent, which notice must be received by the Agent not later than 12:00
p.m. one Business Day prior to the requested date of the Borrowing (or such
later time or date as agreed by the Agent). The Committed Loan Notice shall
specify (i) the requested date of the Borrowing (which shall be a Business Day)
and (ii) the principal amount of Committed Loans to be borrowed.

 

29



--------------------------------------------------------------------------------

(c) Following receipt of a Committed Loan Notice, each Lender shall, upon
satisfaction of the applicable conditions set forth in Section 4.01, use
reasonable efforts to make all such funds available to the Borrower by no later
than 4:00 p.m. on the requested date of the Borrowing by wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Lenders by the Borrower.

2.03 [Reserved]

2.04 [Reserved]

2.05 Prepayments

(a) Voluntary Prepayments. The Borrower may, upon irrevocable notice from the
Borrower to the Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part subject to the payment of the amounts set
forth in Section 2.05(g) below; provided that (i) such notice must be received
by the Agent not later than 12:00 noon, Eastern Standard time, five (5) Business
Days prior to the date of prepayment; and (ii) any prepayment of the Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. The Agent will promptly notify each Lender of its receipt of
each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any such prepayment shall be
accompanied by all accrued interest on the amount prepaid plus any amount owing
pursuant to Section 2.05(g). Each such prepayment shall, together with any
additional amount required pursuant to Section 2.05(g), be applied ratably
(except as set forth on Exhibit H) to the outstanding Loans in accordance with
the Applicable Percentages of the Lenders.

(b) Mandatory Prepayments. Subject to the terms of the Intercreditor Agreement,
the Borrower shall prepay the Loans in an amount equal to the Net Cash Proceeds
received by an Obligor on account of a Prepayment Event; provided, however,
that, so long as no Cash Dominion Event or Event of Default shall have occurred
and be continuing, Net Cash Proceeds on account of a Prepayment Event described
in clause (a) or (b) of the definition of Prepayment Event shall not be required
to be so applied to the extent an Obligor uses (or commits to use pursuant to a
binding agreement) such Net Cash Proceeds to acquire or repair assets consisting
of Term Loan Priority Collateral (to the extent such Net Cash Proceeds arose
from the a Disposition of Term Loan Priority Collateral) within 180 days of the
receipt of such Net Cash Proceeds (and if so committed but not reinvested within
such 180 day period, such Net Cash Proceeds are so reinvested within 270 days of
the receipt of such Net Cash Proceeds), it being expressly agreed that (A) any
such Net Cash Proceeds not reinvested or committed to be reinvested within the
initial 180 day period shall be paid to the Lenders and applied to repay the
Term Loans within five Business Days following the expiration of such 180 day
period and (B) any such Net Cash Proceeds committed to be reinvested during the
initial 270 day period and not so reinvested within such 270 day period shall be
paid to the Lenders and applied to repay the Term Loans within five Business
Days following the expiration of such 270 day period.

(c) [Reserved].

(d) [Reserved].

 

30



--------------------------------------------------------------------------------

(e) [Reserved].

(f) Except as set forth on Exhibit H, prepayments made pursuant to Section (b)
above shall be applied ratably to the outstanding Loans in accordance with the
Applicable Percentages of the Lenders. Any prepayments (including voluntary and
mandatory) up to $30,000,000 in the aggregate shall be first deemed to be
applied to the Callable Portion of the Term Loan and any additional prepayments
in excess of $30,000,000 shall thereafter be deemed to be applied to the
Non-Callable Portion of the Term Loans.

(g) Notwithstanding anything herein to the contrary, in the event all or any
portion of the Callable Portion of the Term Loans are prepaid or repaid for any
reason (including, without limitation, prepayment or repayment following the
Borrower’s exercise of its rights under Section 10.13, an acceleration of the
Loans, upon the occurrence of an Event of Default, an early acceleration due to
the maturity of the ABL Loans or a Change of Control, but excluding any
mandatory prepayments on account of a Prepayment Event described in clause
(b) of the definition of Prepayment Event) after the second anniversary but on
or prior to the fourth anniversary following the Closing Date, such prepayments
or repayments shall be accompanied by a repayment/prepayment fee equal to
(i) 3.0% of the aggregate principal amount of the Callable Portion of the Term
Loans so prepaid or repaid if such prepayment or repayment occurs at any time
during the period commencing after the second anniversary following the Closing
Date and ending on (and including) the third anniversary following the Closing
Date and (ii) 1.0% of the aggregate principal amount of the Callable Portion of
the Term Loans so prepaid or repaid if such prepayment or repayment occurs at
any time during the period commencing after the third anniversary following the
Closing Date and ending on (and including) the fourth anniversary following the
Closing Date. Furthermore, notwithstanding anything herein to the contrary,
(x) in the event all or any portion of the Callable Portion of the Term Loans
are prepaid or repaid for any reason (including, without limitation, prepayment
or repayment following an acceleration of the Loans, upon the occurrence of an
Event of Default, an early acceleration due to the maturity of the ABL Loans or
a Change of Control) on or prior the second anniversary following the Closing
Date, such prepayments or repayments shall be accompanied by the Callable Make
Whole Amount and (y) in the event all or any portion of the Non-Callable Portion
of the Term Loans are prepaid or repaid for any reason (including, without
limitation, prepayment or repayment following the Borrower’s exercise of its
rights under Section 10.13, an acceleration of the Loans, upon the occurrence of
an Event of Default, an early acceleration due to the maturity of the ABL Loans
or a Change of Control, but excluding any mandatory prepayments on account of a
Prepayment Event described in clause (b) of the definition of Prepayment Event)
on or prior the fifth anniversary following the Closing Date, such prepayments
or repayments shall be accompanied by the Non-Callable Make Whole Amount. The
prepayment/repayment fee referred to in the first sentence of this clause
(g) and Make-Whole Amount shall be paid by the Borrower to the Agent (ratably
for the account of the Lenders, but in any event subject to Exhibit H) on the
date of such prepayment or repayment, and promptly thereafter, the Agent shall
disburse such amount to such Lenders in accordance with their respective
Applicable Percentage. The parties hereto acknowledge and agree that, in light
of the impracticality and extreme difficulty of ascertaining actual damages, the
repayment/prepayment fees referred to in the first sentence of this clause
(g) and Make Whole Amounts set forth above are intended to be a reasonable
calculation of the actual damages that would be suffered by the Lenders as a
result of any such repayment/prepayment. The parties hereto further acknowledge
and agree that the repayment/prepayment fees referred to in the first sentence
of this clause (g) and the Make Whole Amounts are not intended to act as a
penalty or to punish the Borrower for any such repayment/prepayment.

 

31



--------------------------------------------------------------------------------

2.06 [Reserved]

2.07 Repayment of Loans

(a) The Borrower shall repay to the Lenders on the Termination Date the
aggregate principal amount of Loans (including, for the avoidance of doubt, any
PIK Interest) outstanding on such date.

2.08 Interest

(a) Subject to the provisions of Section 2.08(b) below, the Loans shall bear
interest at a rate per annum equal to the respective Applicable Margin. In
addition, the Loans shall bear supplemental interest, which supplemental
interest shall be payable on the Closing Date and on each anniversary of the
Closing Date in an amount equal to 0.41667% (or, on the Closing Date only,
0.291667%) of the aggregate initial principal amount of the Loans outstanding on
the Closing Date (and without giving effect to any repayment of the Loans) (the
“Supplemental Interest”).

(b) If any amount payable under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(i) If any other Event of Default exists, then the Agent may, and upon the
request of the Required Lenders shall, notify the Borrower that all outstanding
Obligations shall thereafter bear interest at an interest rate per annum at all
times equal to the Default Rate and thereafter such Obligations shall bear
interest at the Default Rate to the fullest extent permitted by applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest shall be paid as follows:

(i) On each Interest Payment Date for cash interest and at such other times as
may be specified herein for cash interest, interest shall be paid on the
outstanding principal amount of the Loans in cash at the Initial Cash Interest
Rate, subject to a downward adjustment in accordance with Section 2.08(d) below;
and

(ii) On each Interest Payment Date for PIK Interest, interest shall be paid
in-kind, by capitalizing and adding such interest to the unpaid principal amount
of the Loans (such capitalized interest, “PIK Interest”), at the Initial PIK
Interest Rate, subject to an upward adjustment in accordance with
Section 2.08(e) below.

(iii) All PIK Interest will be payable annually in arrears on the last day of
each Fiscal Year by increasing the principal amount of the Loans and will be
compounded annually. All PIK Interest so added shall be treated as principal
amount of the Loans for all purposes of this Agreement. Following any such
increase in the principal amount of the Loans, interest will accrue on such
increased amount. Interest shall accrue from and including the date of the
Borrowing (or the payment of any PIK Interest) to but excluding the date of any
prepayment or repayment thereof. On the Closing Date and on each anniversary
thereof, the Supplemental Interest shall be paid to Agent in cash.

 

32



--------------------------------------------------------------------------------

(d) The cash interest portion of the Applicable Margin will be the Initial Cash
Interest Rate less the product of the Initial Cash Interest Rate multiplied by
the number which results from dividing (x) the Aggregate Commitments as of the
Closing Date minus the outstanding principal amount of the Loans immediately
after any prepayment of principal on the Loans by (y) the outstanding principal
amount of the Loans immediately after any prepayment of principal on the
Loans. The cash interest portion of the Applicable Margin will be adjusted
following any prepayment of principal through and including the time when the
Callable Portion of the Term Loan is $0. When the Callable Portion of the Term
Loan outstanding is $0, the cash interest portion of the Applicable Margin will
be zero and all interest shall thereafter be PIK Interest.

(e) The PIK Interest portion of the Applicable Margin will be the Initial PIK
Interest Rate plus the product of the Initial PIK Interest Rate multiplied by
the number which results from dividing (x) the Aggregate Commitments as of the
Closing Date minus the outstanding principal amount of the Loans immediately
after any prepayment of principal on the Loans by (y) the outstanding principal
amount of the Loans immediately after any prepayment of principal on the
Loans. The PIK Interest portion of the Applicable Margin will be adjusted
following any prepayment of principal through and including the time when the
Callable Portion of the Term Loan is $0. When the Callable Portion of the Term
Loan outstanding is $0, the PIK Interest portion of the Applicable Margin will
be 13.00% per annum, all interest shall thereafter be PIK Interest and the PIK
Interest rate will be set at 13.00% per annum.

2.09 Fees

(a) The Borrower shall pay the fees set forth in the Side Letter on the dates
specified for payment therein. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender. The accounts or records maintained by
the Agent and each Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with

 

33



--------------------------------------------------------------------------------

respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the Agent
in respect of such matters, the accounts and records of the Agent shall control
in the absence of manifest error. Upon the request of any Lender, the Borrower
shall execute and deliver to such Lender a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. Upon receipt of an affidavit of a
Lender as to the loss, theft, destruction or mutilation of such Lender’s Note
and upon cancellation of such Note, the Borrower will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.

2.12 Payments Generally; Agent’s Clawback

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Office, in accordance with Exhibit
H, in Dollars and in immediately available funds not later than 2:00 p.m. on the
date specified herein. The Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by Agent after 2:00 p.m., at the option of such
Lender, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) [Reserved].

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments hereunder are several and not joint.
The failure of any Lender to make any Committed Loan or to make any payment
hereunder on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
to make its payment hereunder.

(d) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the other Lenders of such fact, and (b) purchase (for cash at
face value) participations in the Obligations of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.03, provided that:

 

34



--------------------------------------------------------------------------------

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Obligors pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Settlement Amongst Lenders

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans,
shall be computed weekly (or more frequently in the Agent’s discretion) and
shall be adjusted upward or downward based on all Loans and repayments of Loans
received by Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the Agent.

(b) The Agent shall deliver to each of the Lenders promptly after a Settlement
Date a summary statement of the amount of outstanding Committed Loans for the
period and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Agent shall transfer to each Lender its Applicable
Percentage of repayments, and (ii) each Lender shall transfer to the Agent (as
provided below) or the Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the Agent by the
Lenders and is received prior to 1:00 p.m. on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m. that day;
and, if received after 1:00 p.m., then no later than 3:00 p.m. on the next
Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the Agent. If
and to the extent any Lender shall not have so made its transfer to the Agent,
such Lender agrees to pay to the Agent, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Agent in accordance with banking industry rules on
interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Agent in connection with the foregoing.

 

35



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Obligors. The Obligors shall indemnify the Agent and
each Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Agent (and each Lender that requests) the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Agent and other Lenders), at
the time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Such delivery shall be provided on the Closing
Date and on or before such documentation expires or becomes obsolete or after
the occurrence of an event requiring a change in the documentation most recently
delivered. In addition, any Lender, if requested by the Borrower or the Lenders,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Lenders as will enable the Borrower
or the other Lenders to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

36



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the other Lenders (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Lenders, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender, as the case may be, incurred
in obtaining such refund and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent or such Lender in
the event the Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

3.02 [Reserved]

3.03 [Reserved]

3.04 Increased Costs

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

 

37



--------------------------------------------------------------------------------

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or

(iii) impose on any Lender any other condition, cost or expense affecting this
Agreement;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company, if any, could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company, if any, with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company, if any, for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05 [Reserved]

3.06 Mitigation Obligations; Replacement of Lenders

(i) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender

 

38



--------------------------------------------------------------------------------

pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(ii) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all
Obligations hereunder.

3.08 Allocation of Purchase Price. The Borrower hereby agrees that with respect
to the Loans and Preferred Stock, for purposes of Treasury Regulations
Section 1.1273-2(h), the aggregate “issue price” of the investment unit
consisting of the Loans and Preferred Stock to be issued pursuant to this
Agreement and the Preferred Stock Documents (which shall give effect to the
amount paid in respect of the Preferred Stock following a valuation of the
Preferred Stock as well as the other amounts set forth in the Side Letter) will
be determined after the Closing Date by the Agent in good faith following a
third party analysis (the “Issue Price”) and the Borrower agrees to use the
Issue Price for U.S. federal income tax purposes with respect to this
transaction.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

(a) The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif “
via e-mail) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Obligor or the
Lenders, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Agent and Lenders:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Obligor as the Agent
and Lenders may reasonably require evidencing (A) the authority of each Obligor
to enter into the Loan Documents

 

39



--------------------------------------------------------------------------------

to which such Obligor is a party or is to become a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Obligor is a party or is to become a party;

(iv) copies of each Obligor’s Organization Documents and such other documents
and certifications as the Agent may reasonably require to evidence that each
Obligor is duly organized or formed, and that each Obligor is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to so qualify in
such jurisdiction could not reasonably be expected to have a Material Adverse
Effect;

(v) a favorable opinion of Elkins Kalt Weintraub Reuben Gartside LLP, Howard
Kurtzberg, Esq. (New York local counsel and William Estrella Law Offices, PSC
(Puerto Rico local counsel), counsel to the Obligors, in each case, addressed to
the Agent and each Lender, as to such matters concerning the Obligors and the
Loan Documents as the Agent and Lenders may reasonably request, including with
respect to the Preferred Stock and shares of common stock issuable upon
conversion thereof;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in this Section have been satisfied, (B) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (C) to the Solvency
of the Obligors and their Subsidiaries as of the Closing Date after giving
effect to the transactions contemplated hereby, (D) all of the Obligors’
accounts payable are within stated invoice terms as of the Closing Date, or as
permitted in the ordinary course of Borrower’s business consistent with past
practices, and (E) either that (1) no consents, licenses or approvals are
required in connection with the execution, delivery and performance by such
Obligor and the validity against such Obligor of the Loan Documents to which it
is a party, or (2) that all such consents, licenses and approvals have been
obtained and are in full force and effect;

(vii) [Reserved];

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agent required under the
Loan Documents have been obtained and are in effect;

(ix) a payoff letter from JPMorgan Chase Bank, N.A., as agent for the lenders
under the Existing Credit Agreement, satisfactory in form and substance to the
Agent evidencing that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated, all obligations thereunder are being
paid in full, and all Liens securing obligations under the Existing Credit
Agreement have been or concurrently with the Closing Date are being released;

(x) the Security Documents and certificates evidencing any stock being pledged
thereunder, together with undated stock powers executed in blank, each duly
executed by the applicable Loan Parties;

 

40



--------------------------------------------------------------------------------

(xi) the Preferred Stock Documents and certificates evidencing the Preferred
Stock being issued thereunder, each duly executed by the Borrower;

(xii) all other Loan Documents, each duly executed by the applicable Obligors;

(xiii) (A) appraisals (based on net liquidation value) by a third party
appraiser acceptable to the Agent and Lenders of all Inventory of the Loan
Parties, the results of which are satisfactory to the Agent and Lenders and
(B) a written report regarding the results of a commercial finance examination
of the Loan Parties, which shall be satisfactory to the Agent and Lenders;

(xiv) results of searches or other evidence reasonably satisfactory to the Agent
and Lenders (in each case dated as of a date reasonably satisfactory to the
Agent and Lenders) indicating the absence of Liens on the assets of the
Obligors, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any mortgages, and
releases or subordination agreements satisfactory to the Agent and Lenders are
being tendered concurrently with such extension of credit or other arrangements
satisfactory to the Agent and Lenders for the delivery of such termination
statements and releases, satisfactions and discharges have been made;

(xv) (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent and
Lenders to be filed, registered or recorded to create or perfect the first
priority Liens intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Agent and Lenders, (B) control agreements with respect
to the Loan Parties’ securities and investment accounts, and (C) Collateral
Access Agreements as required by the Agent;

(xvi) the Intercreditor Agreement, which shall be in form and substance
acceptable to the Lenders;

(xvii) such other assurances, certificates, documents, consents or opinions as
the Agent and Lenders reasonably may require.

(b) The Borrower and PacSun Stores shall have: (i) entered into the ABL Credit
Agreement, which shall be in form and substance acceptable to the Lenders, and
shall have received commitments for a revolving facility of not less than
$100,000,000 in connection therewith, and (ii) delivered to the Agent a
certificate from an Authorized Officer of the Borrower, in form and substance
satisfactory to the Lenders, attaching true, correct and complete copies of the
ABL Credit Agreement and all related loan documentation.

(c) After giving effect to the transactions contemplated hereby and under the
ABL Credit Agreement (including the payment of any overdue accounts payable),
Availability shall be not less than $90,000,000; provided, that any one-time
lease buyout costs of the Borrower incurred and paid on or before the Closing
Date in connection with the satisfaction of the condition set forth in
Section 4.01(o) below shall be credited to Borrower’s liquidity.

 

41



--------------------------------------------------------------------------------

(d) The Agent shall have received a Borrowing Base Certificate dated as of the
Closing Date, relating to the fiscal month ended on November 26, 2011, and
executed by a Responsible Officer of the Borrower.

(e) The Lenders shall be reasonably satisfied that any financial statements
delivered to it fairly present the business and financial condition of the
Obligors and that there has been no Material Adverse Effect since January 29,
2011.

(f) The Lenders shall have received and be satisfied with (i) a detailed
forecast for the period commencing on the Closing Date and ending with the end
of the then next Fiscal Year, which shall include an Availability model,
Consolidated income statement, balance sheet, and statement of cash flow, by
month, each prepared in conformity with GAAP and consistent with the Obligors’
then current practices and (b) such other information (financial or otherwise)
reasonably requested by the Lenders.

(g) There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(h) There shall not have occurred any default of any Material Contract of any
Obligor which could constitute an Event of Default under Section 8.01(n).

(i) The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document.

(j) All fees and expenses required to be paid to the Agent on or before the
Closing Date shall have been paid in full, and all fees and expenses required to
be paid to the Lenders on or before the Closing Date shall have been paid in
full.

(k) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Agent and Lenders to the extent invoiced prior to or on the
Closing Date, plus such additional reasonable amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the Closing Date
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Agent).

(l) The Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

(m) No material changes in governmental regulations or policies affecting any
Obligor or any Credit Party shall have occurred prior to the Closing Date.

(n) The Lenders shall notify the Borrower of the Closing Date, and such notice
shall be conclusive and binding on the Obligors.

(o) Borrower shall have reached agreement for the buyout of no less than 70
store leases and a commensurate number of rent reductions with its landlords
consistent with the plan outlined to the Lenders.

 

42



--------------------------------------------------------------------------------

(p) The representations and warranties of each Loan Party contained in Article V
or in any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects on and as of the Closing Date, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, (ii) in the case of any representation and warranty qualified by
materiality, in which case they shall be true and correct in all respects.

(q) No Default or Event of Default shall exist, or would result after giving
effect to the transactions contemplated hereby and under the ABL Credit
Agreement.

(r) The Agent and Lenders shall have received a Request for Credit Extension in
accordance with the requirements hereof.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans
hereunder, each Loan Party represents and warrants on behalf of itself and,
where applicable, on behalf of each of their respective Subsidiaries to the
Agent and the other Credit Parties that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Obligor’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Obligor of each Loan Document to which such Person is or is to be a party,
has been duly authorized by all necessary corporate or other organizational
action, and does not and will not (a) contravene the terms of any of such
Person’s Organization Documents; (b) conflict with or result in any breach,
termination, or contravention of, or constitute a default under, or require any
payment to be made under (i) any Material Contract or any Material Indebtedness
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; (c) result in or require the creation of any Lien
upon any asset of any Obligor (other than Liens in favor of the Agent under the
Security Documents); or (d) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Obligor of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof), (b) filings required
with the SEC, or (c) such as have been obtained or made and are in full force
and effect.

 

 

43



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Obligor that is
party thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such
Obligor, enforceable against each Obligor that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
which are required to be included in a balance sheet under GAAP.

(b) The unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries dated October 29, 2011, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) To the knowledge of the Borrower after reasonable internal inquiry, no
Internal Control Event exists or has occurred since the date of the Audited
Financial Statements that has resulted in or could reasonably be expected to
result in a misstatement in any material respect, (i) in any financial
information delivered or to be delivered to the Agent or the Lenders, (ii) of
the Borrowing Base, (iii) of covenant compliance calculations provided hereunder
or (iv) of the assets, liabilities, financial condition or results of operations
of the Borrower and its Subsidiaries on a Consolidated basis.

(e) The Consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 6.01(d)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions the Borrower reasonably believes in its good faith judgment
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its and its Subsidiaries’ future financial performance.

 

44



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Obligor or any of their Subsidiaries or the Collateral that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 5.06, either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect and since the Closing Date, there has been no adverse change in the
status, or financial effect on any Obligor or any Subsidiary thereof, of the
matters described on Schedule 5.06.

5.07 No Default. No Obligor or any Subsidiary is in default under or with
respect to, or party to, any Material Contract or any Material Indebtedness. No
Default or Event of Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens.

(a) Each of the Obligors and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in, all Real
Estate necessary or used in the ordinary conduct of its business. Each of the
Obligors and each Subsidiary has good and marketable title to, valid leasehold
interests in, or valid licenses to use all personal property and assets material
to the ordinary conduct of its business.

(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Obligors and each of their
Subsidiaries, together with a list of the holders of any mortgage or other Lien
thereon as of the Closing Date. Each Obligor and each of its Subsidiaries has
good, marketable and insurable fee simple title to the Real Estate owned by such
Obligor or such Subsidiary, free and clear of all Liens, other than Permitted
Encumbrances. Schedule 5.08(b)(2) sets forth the address (including street
address, county and state) of all Leases of the Obligors, together with a list
of the lessor and its contact information with respect to each such Lease as of
the Closing Date. Each of such Leases is in full force and effect and the
Obligors are not in default of the terms thereof.

(c) Schedule 7.01 sets forth a complete and accurate list of all Liens securing
Indebtedness for borrowed money on the property or assets of each Obligor and
each of its Subsidiaries, showing as of the Closing Date the lienholder thereof,
the principal amount of the obligations secured thereby and the property or
assets of such Obligor or such Subsidiary subject thereto. The property of each
Obligor and each of its Subsidiaries is subject to no Liens, other than
Permitted Encumbrances.

(d) Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Obligor or any Subsidiary of an Obligor on the Closing Date, showing
as of the Closing Date the amount, obligor or issuer and maturity, if any,
thereof.

(e) Schedule 7.03 sets forth a complete and accurate list of all Indebtedness of
each Obligor or any Subsidiary of an Obligor on the Closing Date, showing as of
the Closing Date the amount, obligor or issuer and maturity thereof.

 

45



--------------------------------------------------------------------------------

5.09 Environmental Compliance.

(a) No Obligor or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) To the knowledge of the Loan Parties, (i) none of the properties currently
owned or operated by any Obligor or any Subsidiary thereof is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property, (ii) there are no underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Obligor or
any Subsidiary thereof in violation of any Environmental Law, (iii) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Obligor or Subsidiary thereof, and (iv) Hazardous Materials have
not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Obligor or any Subsidiary thereof in violation
of any Environmental Law.

(c) Except as otherwise set forth on Schedule 5.09, no Obligor or any Subsidiary
thereof is undertaking, and no Obligor or any Subsidiary thereof has completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Obligor or any Subsidiary thereof have been disposed of in a manner not
reasonably expected to result in material liability to any Obligor or any
Subsidiary thereof.

(d) No Lien in favor of any Governmental Authority securing, in whole or in
part, any Environmental Liability has attached to any property currently owned
by any Obligor or any Subsidiary thereof and to the knowledge of the Loan
Parties, no facts, circumstances or conditions exist that could reasonably be
expected to result in any such Lien or any Environmental Liability.

(e) The Loan Parties have provided true and correct copies of all environmental
audits, reports and other documents materially bearing on any Environmental
Liability relating to the current or former operations or facilities of the
Obligors or any Subsidiary which are in their possession or control as of the
Closing Date and which were obtained in the twelve month period prior to the
Closing Date.

5.10 Insurance. The properties of the Obligors and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Obligors, in such amounts, with such deductibles and covering
such risks (including, without limitation, workmen’s compensation, public
liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Obligors or the applicable Subsidiary
operates. Schedule 5.10 sets forth a description of all insurance maintained by
or on behalf of the Obligors and their Subsidiaries as of the Closing Date. Each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

 

46



--------------------------------------------------------------------------------

5.11 Taxes . The Obligors and their Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, and which contest
effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation. There is no proposed tax
assessment against any Obligor or any Subsidiary that would, if made, have a
Material Adverse Effect. No Obligor or any Subsidiary thereof is a party to any
tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. The Obligors and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan. No
Lien imposed against any ERISA Affiliate under the Code or ERISA exists or would
reasonably be expected to arise on account of any Plan.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) To the knowledge of the Loan Parties, (i) no ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither any Obligor nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither any Obligor nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither any Obligor nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

5.13 Subsidiaries; Equity Interests. The Obligors have no Subsidiaries other
than those specifically disclosed in Schedule 5.13, which Schedule sets forth
the legal name, jurisdiction of incorporation or formation and authorized Equity
Interests of each such Subsidiary. All of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by an Obligor (or a Subsidiary of an Obligor) in the amounts
specified on Schedule 5.13 free and clear of all Liens except for those created
under the Security Documents and those

 

47



--------------------------------------------------------------------------------

in favor of the ABL Lenders pursuant to the ABL Loan Documents. There are no
outstanding rights to purchase any Equity Interests in any Subsidiary. The
Obligors have no equity investments in any other corporation or entity. All of
the outstanding Equity Interests in the Obligors have been validly issued, and
are fully paid and non-assessable and are owned in the amounts specified on Part
(c) of Schedule 5.13 free and clear of all Liens except for those created under
the Security Documents. The copies of the Organization Documents of each Obligor
and each amendment thereto provided pursuant to Section 4.01 are true and
correct copies of each such document, each of which is valid and in full force
and effect.

5.14 Margin Regulations; Investment Company Act.

(a) No Obligor or any Subsidiary thereof is engaged or will be engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. None
of the proceeds of the Credit Extensions shall be used directly or indirectly
for the purpose of purchasing or carrying any margin stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any margin stock or for any other purpose that might cause any of the
Credit Extensions to be considered a “purpose credit” within the meaning of
Regulations T, U, or X issued by the FRB.

(b) None of the Obligors, any Person Controlling any Obligor, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. Each Obligor has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No written report, financial statement, certificate or
other information furnished (in writing) by or on behalf of any Obligor or any
Subsidiary thereof to the Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Obligors represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each of the Obligors and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. The Obligors and their Subsidiaries
own, or possess the right to use, all of the Intellectual Property, licenses,
permits and other authorizations that are used in the operation of their
respective businesses, and to the knowledge of the Borrower such rights do not
conflict with the rights of any other Person in any way which could reasonably
be expected to have a Material Adverse Effect. To the knowledge of the Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by any
Obligor or any Subsidiary infringes upon any rights held by any other Person in
any way which could reasonably be expected to have a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

5.18 Labor Matters. There are no strikes, lockouts, slowdowns or other material
labor disputes against any Obligor or any Subsidiary thereof pending or, to the
knowledge of any Obligor, threatened. The hours worked by and payments made to
employees of the Obligors comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign Law dealing with such matters in all
material aspects. No Obligor or any of its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law. All payments due from any Obligor and its Subsidiaries, or
for which any claim may be made against any Obligor or any of its Subsidiaries,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Obligor. No Obligor or any Subsidiary is a party
to or bound by any collective bargaining agreement. There are no representation
proceedings pending or, to the knowledge of any Loan Party, threatened to be
filed with the National Labor Relations Board, and no labor organization or
group of employees of any Obligor or any Subsidiary has made a pending demand
for recognition. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Obligor or any Subsidiary pending or, to the
knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Obligor or any of its Subsidiaries which could reasonably be
expected to result in a Material Adverse Effect. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Obligor or any of its Subsidiaries
is bound.

5.19 Security Documents.

(a) The Security Agreement creates in favor of the Agent, for the benefit of the
Secured Parties referred to therein, a legal, valid, continuing and enforceable
security interest in the Collateral (as defined in the Security Agreement), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. Upon Agent making the appropriate filings of
financing statements, the Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) prior and superior in right to any other Person.
Upon obtaining “control” (as defined in the UCC), the Agent will have a
perfected Lien on, and security interest in, to and under of all right title and
interest of the grantors thereunder in all Collateral that may be perfected by
obtaining control under the UCC (in effect on the date this representation is
made) prior and superior in right to any other Person.

(b) When the Security Agreement (or a short form thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
when financing statements, releases and other filings in appropriate form are
filed in the offices specified in Schedule II of the Security Agreement, the
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the applicable Obligors in the Intellectual Property (as
defined in the Security Agreement) in which a security interest may be perfected
by filing, recording or registering a security agreement, financing statement or
analogous

 

49



--------------------------------------------------------------------------------

document in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the Closing Date).

5.20 Solvency. After giving effect to the transactions contemplated by this
Agreement, the ABL Loan Documents, the Obligors, and their Subsidiaries on a
Consolidated basis, are Solvent. No transfer of property has been or will be
made by any Obligor and no obligation has been or will be incurred by any
Obligor or any Subsidiary thereof in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Obligor or
any Subsidiary thereof.

5.21 Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Obligors as of the Closing Date, which Schedule includes, with respect to each
DDA, (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Blocked Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Closing Date to which any Obligor is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

5.22 Brokers. Other than as disclosed to the Agent, no broker or finder brought
about the obtaining, making or closing of the Loans or transactions contemplated
by the Loan Documents, and no Obligor, Subsidiary or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

5.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Obligor or
any Subsidiary thereof with any supplier material to its operations.

5.24 Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Obligor or its Subsidiaries is a party or is bound as of the Closing
Date. The Obligors have delivered true, correct and complete copies of such
Material Contracts to the Agent on or before the Closing Date. The Obligors and
their Subsidiaries are not in breach or in default in any material respect of or
under any Material Contract and have not received any written notice of the
intention of any other party thereto to terminate any Material Contract.

5.25 Casualty. Neither the businesses nor the properties of any Obligor or any
of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification obligations for which a claim
has not been asserted), the Loan Parties shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements. Deliver to the Agent and Lenders, in form and detail
reasonably satisfactory to the Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Borrower (commencing with the Fiscal Year ended January 29,
2012), a Consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such Fiscal Year, and the related consolidated statements of income
or operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and unqualified opinion of
Deloitte & Touche LLP or another Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; provided,
however, that, so long as the Borrower is required to file reports under
Section 13 of the Securities and Exchange Act of 1934, the requirements of this
paragraph shall be deemed satisfied by the delivery of, the Annual Report of the
Borrower on Form 10-K for such Fiscal Year, signed by the duly authorized
officer or officers of the Borrower, within 90 days after the end of each Fiscal
Year of the Borrower.

(b) as soon as available, but in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Borrower
(commencing with the Fiscal Quarter ended April 28, 2012), a Consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Quarter, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Quarter and for the portion
of the Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Borrower as fairly presenting in
all material respect the financial condition, results of operations,
Shareholders’ Equity and cash flows of the Borrower and its Subsidiaries as of
the end of such Fiscal Quarter in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; provided, however,
that, so long as the Borrower is required to file reports under Section 13 of
the Securities and Exchange Act of 1934, the requirements of this paragraph
(except for clause (A) above) shall be deemed satisfied by the delivery of the
Quarterly Report of the Borrower on Form 10-Q for the relevant fiscal quarter,
signed by the duly authorized officer or officers of the Borrower, within 45
days after the end of each of the first three Fiscal Quarters of the Borrower;

 

51



--------------------------------------------------------------------------------

(c) as soon as available, but in any event within 30 days after the end of each
of the Fiscal Months of each Fiscal Year of the Borrower (commencing with the
Fiscal Month ended December 31, 2011), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Month, and the
related consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Month, and for the portion of the Borrower’s
Fiscal Year then ended, setting forth in each case in comparative form the
figures for (A) such period set forth in the projections delivered pursuant to
Section 6.01(d) hereof, (B) the corresponding Fiscal Month of the previous
Fiscal Year and (C) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Borrower and its Subsidiaries as of the end of such Fiscal
Month in accordance with GAAP, subject only to normal year-end audit adjustments
and the absence of footnotes;

(d) as soon as available, but in any event on or before the end of each Fiscal
Year of the Borrower, forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Agent, including an Availability model,
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs) and projected Store openings and Store closings, and as
soon as available, any significant revisions to such forecast with respect to
such Fiscal Year.

6.02 Certificates; Other Information. Deliver to the Agent and Lenders, in form
and detail satisfactory to the Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b) and 6.01(c) (commencing with the delivery of the
financial statements for the Fiscal Quarter ended December 31, 2011), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower, and (i) in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide a statement of reconciliation conforming such financial
statements to GAAP, and (ii) a copy of management’s discussion and analysis with
respect to such financial statements;

(c) (i) no later than the twentieth (20th ) day of each Fiscal Quarter (or, if
such day is not a Business Day, on the next succeeding Business Day), a
Borrowing Base Certificate showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Quarter
(provided that the Appraised Value percentage applied to the Eligible Inventory
set forth in each Borrowing Base Certificate shall be the percentage set forth
in the most recent appraisal obtained by the Agent pursuant to Section 6.10
hereof for the applicable month in which such Borrowing Base Certificate is
delivered), each Borrowing Base Certificate to be certified as complete and
correct by a Responsible Officer of the Borrower; provided that at any time that
a Monthly Borrowing Base Delivery Event has occurred and is continuing, at the
election of the Required Lenders, such Borrowing Base Certificate shall be
delivered on the tenth (10th) day of each month (or, if such day is not a
Business Day, on the next succeeding Business Day), as of the close of business
on the immediately preceding Fiscal Month; provided further that at any time
that a Weekly Borrowing Base Delivery Event has occurred and is continuing, at
the election of the Required Lenders, such Borrowing Base Certificate

 

52



--------------------------------------------------------------------------------

shall be delivered on Wednesday of each week (or, if Wednesday is not a Business
Day, on the next succeeding Business Day), as of the close of business on the
immediately preceding Sunday and (ii) simultaneously with the delivery of each
Borrowing Base Certificate pursuant to clause (i) above, a reconciliation
showing a calculation of the Borrowing Base as in effect under the ABL Credit
Agreement on the Closing Date; and provided further that that at any time that a
Weekly Borrowing Base Delivery Event has occurred and is continuing, Borrower
shall deliver (x) a rolling 13 week cash flow, reflecting actual results from
the prior week period compared to (1) the immediately preceding rolling 13 week
cash flow delivered to the Agent and (2) the annual forecast delivered pursuant
to Section 6.01(d), and (y) projected results for the subsequent 13 week period,
together with management’s discussion of any variance from the prior cash flow
or the annual forecast;

(d) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Obligor by its Registered Public
Accounting Firm in connection with the accounts or books of the Obligors or any
Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event;

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Obligors, and copies of all annual, regular, periodic and special reports
and registration statements which any Obligor may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Agent pursuant hereto;

(f) The financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(g) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Obligor or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(h) as soon as available, but in any event within 30 days after the end of each
Fiscal Year of the Obligors, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Obligor and its
Subsidiaries and containing such additional information as the Agent, or any
Lender through the Agent, may reasonably specify;

(i) promptly after the Agent’s or any Lender’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness;

(j) promptly, and in any event within five Business Days after receipt thereof
by any Obligor or any Subsidiary thereof, copies of each notice or other
correspondence received from any Governmental Authority (including, without
limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Obligor or any Subsidiary thereof
or any other matter which, if adversely determined, could reasonably expected to
have a Material Adverse Effect; and

 

53



--------------------------------------------------------------------------------

(k) promptly, such additional information regarding the business affairs,
financial condition or operations of any Obligor or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Sections 6.01(a), 6.01(b) or
6.01(c) or Section 6.02(d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that: (i) the Borrower shall deliver paper copies of such documents to
the Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the Agent
or such Lender and (ii) the Borrower shall notify the Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section (b) to the Agent and Lenders. The Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Obligors with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Obligors and their Subsidiaries hereby acknowledge that (a) the Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Obligors hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Obligors or their securities) (each, a “Public Lender”). The Obligors and
their Subsidiaries hereby agree that they will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Obligors shall be deemed to have
authorized the Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Obligors or their securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

6.03 Notices. Promptly notify the Agent:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of any breach or non-performance of, or any default under, a Material
Contract or with respect to Material Indebtedness of any Obligor or any
Subsidiary thereof (including, but not limited to, notice of any “Default” or
“Event of Default” under the ABL Loan Documents);

 

54



--------------------------------------------------------------------------------

(d) of any dispute, litigation, investigation, proceeding or suspension between
any Obligor or any Subsidiary thereof and any Governmental Authority or the
commencement of, or any material development in, any material litigation or
proceeding affecting any Obligor or any Subsidiary thereof, including pursuant
to any applicable Environmental Laws, each of which is reasonably expected to
result in a Material Adverse Effect;

(e) of the occurrence of any ERISA Event;

(f) of any material change in accounting policies or financial reporting
practices by any Obligor or any Subsidiary thereof;

(g) of any change in the Borrower’s “executive officers” (as such term is
defined by the rules and regulations of the SEC);

(h) of the discharge by the Borrower of its present Registered Public Accounting
Firm or any withdrawal or resignation by such Registered Public Accounting Firm;

(i) of any collective bargaining agreement or other labor contract to which an
Obligor or any Subsidiary thereof becomes a party, or the application for the
certification of a collective bargaining agent;

(j) of the filing of any Lien for unpaid Taxes against any Obligor or any
Subsidiary thereof;

(k) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

(l) of any transaction of the nature prohibited in Article VII hereof;

(m) notice of any amendment to the ABL Credit Agreement and any material notice
or other material correspondence received from or delivered to the ABL Agent and
related documentation and copies thereof;

(n) of any failure by any Obligor or any Subsidiary thereof to pay rent at
(i) any distribution centers or warehouses; or (ii) three percent (3%) or more
of such Loan Party’s locations or (iii) any of such Obligor’s locations if such
failure continues for more than ten (10) days following the day on which such
rent first came due and such failure would be reasonably likely to result in a
Material Adverse Effect; and

(o) upon the sale of any Term Loan Priority Collateral.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

55



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, freight forwarders, consolidators and
carriers) which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (ii) such
Obligor has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (iii) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation,
(iv) no Lien has been filed with respect thereto and (v) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect. Nothing contained herein shall be deemed to limit the
rights of the Agent with respect to determining Reserves pursuant to this
Agreement.

6.05 Preservation of Existence, Etc. Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
Intellectual Property, except to the extent such Intellectual Property is no
longer used or useful in the conduct of the business of the Obligors or its
Subsidiaries.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof, except in all cases where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies reasonably
acceptable to the Agent that are not Affiliates of the Obligors or their
Subsidiaries, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business and operating in the same or similar locations or as is
required by applicable Law, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Agent.

(b) Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Agent and Lenders, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Obligors under the
policies directly to the Agent, (ii) a provision to the effect that none of the
Obligors, Credit Parties or any other Person shall be a co-insurer and
(iii) such other provisions as the Agent and Lenders may reasonably require from
time to time to protect the interests of the Credit Parties.

(c) Cause commercial general liability policies to be endorsed to name the Agent
as an additional insured.

 

56



--------------------------------------------------------------------------------

(d) Cause business interruption policies to name the Agent as a loss payee and
to be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the
Obligors under the policies directly to the Agent, (ii) a provision to the
effect that none of the Obligors, their Subsidiaries, the Agent, the Agent or
any other party shall be a co insurer and (iii) such other provisions as the
Agent or Lenders may reasonably require from time to time to protect the
interests of the Credit Parties.

(e) Cause each such policy referred to in this Section 6.07 to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days’ prior written notice thereof by
the insurer to the Agent (giving the Lenders the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Agent.

(f) Deliver to the Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Agent,
including an insurance binder) together with evidence satisfactory to the
Lenders of payment of the premium therefor.

(g) Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will upon request by the Lenders furnish the
Agent certificates evidencing renewal of each such policy.

(h) Permit any representatives that are designated by the Lenders to inspect the
insurance policies maintained by or on behalf of the Obligors and to inspect
books and records related thereto and any properties covered thereby.

(i) None of the Credit Parties, or their agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 6.07. Each Obligor shall look solely to its insurance
companies or any other parties other than the Credit Parties for the recovery of
such loss or damage and such insurance companies shall have no rights of
subrogation against any Credit Party or its agents or employees. If, however,
the insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Obligors hereby agree, to the extent
permitted by law, to waive their right of recovery, if any, against the Credit
Parties and their agents and employees. The designation of any form, type or
amount of insurance coverage by any Credit Party under this Section 6.07 shall
in no event be deemed a representation, warranty or advice by such Credit Party
that such insurance is adequate for the purposes of the business of the Obligors
and their Subsidiaries or the protection of their properties.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Obligors in
accordance with GAAP; (b) such contest effectively suspends enforcement of the
contested Laws, and (c) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

6.09 Books and Records; Accountants.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Obligors or such Subsidiary, as the case may be; and (ii) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Obligors or
such Subsidiary, as the case may be.

(b) At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Required Lenders and shall instruct such Registered Public
Accounting Firm to cooperate with, and be available to, the Lenders or their
representatives to discuss the Obligors’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Lenders. The Required Lenders hereby approve Deloitte & Touche as a
satisfactory Registered Public Accounting Firm.

6.10 Inspection Rights.

(a) Upon reasonable prior written notice, permit representatives and independent
contractors of the Lenders to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its officers and Registered Public Accounting Firm, and permit the Lenders or
professionals (including investment bankers, consultants, accountants, and
lawyers) retained by the Lenders to conduct evaluations of the Loan Parties’
business plan, forecasts and cash flows, all at the expense of the Loan Parties
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when a Default or Event of Default exists the Lenders (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of the Loan Parties at any time during normal business hours and
without advance notice.

(b) Upon the request of the Lenders after reasonable prior notice, permit the
Lenders or professionals (including investment bankers, consultants,
accountants, and lawyers) retained by the Lenders to conduct commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves. The
Loan Parties acknowledge that the Lenders may, in their discretion, undertake up
to one (1) commercial finance examination each Fiscal Year at the Loan Parties’
expense; provided, that if Availability is less than or equal to fifty percent
(50%) of the Borrowing Base but greater than twenty-five percent (25%) of the
Borrowing Base at any time in a Fiscal Year, the Lenders may, in their
discretion, undertake up to two (2) commercial finance examinations at the Loan
Parties’ expense in such Fiscal Year; provided further that if Availability is
less than or equal to twenty-five percent (25%) of the Borrowing Base at any
time in a Fiscal Year, the Lenders may, in their discretion, undertake up to
three (3) commercial finance examinations at the Loan Parties’ expense in such
Fiscal Year. Any commercial finance exams referred to in this clause (b) as
being, “at the Loan Parties’ expense” shall mean that the Loan Parties shall pay
the fees and expenses of the Agent and such professionals with respect to such
examinations and evaluations. Notwithstanding the foregoing, the Agent may cause
additional commercial finance examinations to be undertaken (i) as it in its
discretion deems necessary or appropriate, at its own expense or, (ii) if
required by Law or if a Default or Event of Default shall have occurred and be
continuing, at the expense of the Loan Parties.

 

58



--------------------------------------------------------------------------------

(c) Upon the request of the Lenders after reasonable prior notice, permit the
Lenders or professionals (including appraisers) retained by the Lenders to
conduct appraisals of the Collateral, including, without limitation, the assets
included in the Borrowing Base. The Loan Parties acknowledge that the Lenders
may, in their discretion, undertake up to one (1) inventory appraisal each
Fiscal Year at the Loan Parties’ expense; provided, that if the Availability is
less than or equal to fifty percent (50%) of the Borrowing Base but greater than
twenty-five percent (25%) of the Borrowing Base at any time in a Fiscal Year,
the Lenders may, in their discretion, undertake up to two (2) inventory
appraisals at the Loan Parties’ expense in such Fiscal Year; provided further
that if the Availability is less than or equal to twenty-five percent (25%) of
the Borrowing Base at any time in a Fiscal Year, the Lenders may, in their
discretion, undertake up to three (3) inventory appraisals at the Loan Parties’
expense in such Fiscal Year. Any appraisals referred to in this clause (c) as
being, “at the Loan Parties’ expense” shall mean that the Loan Parties shall pay
the fees and expenses of the Lenders and such professionals with respect to such
appraisals. Notwithstanding the foregoing, the Lenders may cause additional
appraisals to be undertaken (i) as they in their discretion deems necessary or
appropriate, at their own expense or, (ii) if required by Law or if a Default or
Event of Default shall have occurred and be continuing, at the expense of the
Loan Parties.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to repay the
obligations in full owed in connection with the Existing Credit Agreement,
(b) to finance the acquisition of working capital assets of the Borrower,
including the purchase of inventory and equipment, in each case in the ordinary
course of business, (c) to finance Capital Expenditures of the Borrower, and
(d) for general corporate purposes of the Obligors, in each case to the extent
expressly permitted under applicable Law and the Loan Documents.

6.12 Additional Loan Parties. Notify the Agent at the time that any Person
(x) becomes a Subsidiary, and promptly thereafter (and in any event within
fifteen (15) days), cause any such Person (a) which is not a CFC, to (i) become
a Loan Party by executing and delivering to the Agent a Joinder to this
Agreement or a Joinder to the Facility Guaranty or such other documents as the
Agent and Lenders shall deem appropriate for such purpose, (ii) grant a Lien to
the Agent on such Person’s assets of the same type that constitute Collateral to
secure the Obligations, and (iii) deliver to the Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), and (b) if any Equity Interests or Indebtedness of such Person are
owned by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness (except that, if such Subsidiary
is a CFC, the Equity Interests of such Subsidiary to be pledged may be limited
to 65% of the outstanding voting Equity Interests of such Subsidiary and 100% of
the non-voting Equity Interests of such Subsidiary), in each case in form,
content and scope reasonably satisfactory to the Agent and Lenders. In no event
shall compliance with this Section 6.12 waive or be deemed a waiver or Consent
to any transaction giving rise to the need to comply with this Section 6.12 if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base.

 

59



--------------------------------------------------------------------------------

6.13 Cash Management.

(a) On or prior to the Closing Date:

(i) deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit F which have
been executed on behalf of such Loan Party and delivered to such Loan Party’s
Credit Card Issuers and Credit Card Processors listed on Schedule 5.21(b); and

(ii) enter into a Blocked Account Agreement satisfactory in form and substance
to the Agent and Lenders with each Blocked Account Bank (collectively, the
“Blocked Accounts”); and

(iii) at the request of the Agent or Lenders, deliver to the Agent copies of
notifications (each, a “DDA Notification”) substantially in the form attached
hereto as Exhibit G which have been executed on behalf of such Loan Party and
delivered to each depository institution listed on Schedule 5.21(a).

(b) From and after the Closing Date, the Loan Parties shall, following the
Revolving Credit Termination Date, ACH or wire transfer no less frequently than
daily to a Blocked Account all of the following:

(i) all amounts on deposit in each DDA (net of any minimum balance, not to
exceed $2,500.00, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained);

(ii) all payments due from Credit Card Processors and Credit Card Issuers and
proceeds of all credit card charges;

(iii) all cash receipts from the Disposition of Inventory and other assets other
than Term Loan Priority Collateral (whether or not constituting Collateral);

(iv) all proceeds of Accounts; and

(c) all Net Proceeds, and all other cash payments received by a Loan Party from
any Person or from any source or on account of any Disposition or other
transaction or event, including, without limitation, any Prepayment Event.

(d) Each Blocked Account Agreement shall require upon notice from Agent
following the Revolving Credit Termination Date, which notice shall be delivered
only after the occurrence and during the continuance of a Cash Dominion Event,
the ACH or wire transfer no less than daily to the concentration account
maintained by Agent (the “Concentration Account”), of all cash receipts and
collections received by each Loan Party from all sources (the “Receipts and
Collections”), including, without limitation, the following:

(i) the then entire ledger balance of each Blocked Account (net of any minimum
balance, not to exceed $2,500.00, as may be required to be kept in the subject
Blocked Account by the Blocked Account Bank);

(ii) all amounts required to be deposited into the Blocked Accounts pursuant to
clause (b) above; and

(iii) other cash amounts received by any Loan Party from any other source, on
account of any type of transaction or event (other than any proceeds of Term
Loan Priority Collateral, which shall be directed to the Term Loan Priority
Account subject to a Blocked Account Agreement satisfactory to Agent);

 

60



--------------------------------------------------------------------------------

(iv) provided, however, the Agent may, in its sole discretion, permit the Loan
Parties to have one or more “intermediate” Blocked Account Agreements, whereby
such agreements would provide, upon notice from the Agent, which notice shall be
delivered only after the occurrence and during the continuance of a Cash
Dominion Event, the ACH or wire transfer no less frequently than daily all
Receipts and Collections to another Blocked Account, as opposed to the
Concentration Account.

(e) The Concentration Account shall at all times be under the sole dominion and
control of the Agent. The Agent shall cause all funds on deposit in the
Concentration Account to be applied to the Obligations, which amounts shall be
applied to the Obligations in the order proscribed in either Section 2.05(f) or
Section 8.03 of this Agreement, as applicable. The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Concentration Account, and (ii) the funds on deposit in the Concentration
Account shall at all times be collateral security for all of the Obligations.
During a Cash Dominion Event, in the event that notwithstanding the provisions
of this Section 6.13 any Loan Party receives or otherwise has dominion and
control of any such cash receipts or collections, such receipts and collections
shall be held in trust by such Loan Party for the Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall, not later than the Business Day after receipt thereof, be
deposited into the Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Agent.

(f) Upon receipt of any proceeds of Term Loan Priority Collateral, the Loan
Parties shall, on the date of such receipt, deposit such proceeds in the Term
Loan Priority Account.

(g) Upon the request of the Lenders, the Loan Parties shall cause bank
statements and/or other reports to be delivered to the Agent not less often than
monthly, accurately setting forth all amounts deposited in each deposit accounts
to ensure the proper transfer of funds as set forth above.

6.14 Information Regarding the Collateral.

(a) Furnish to the Agent at least thirty (30) days prior written notice of any
change in: (i) any Obligor’s name or in any trade name used to identify it in
the conduct of its business or in the ownership of its properties; (ii) the
location of any Obligor’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility);
(iii) any Obligor’s organizational structure or jurisdiction of incorporation or
formation; or (iv) any Obligor’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Obligors agree not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral for its own benefit and the benefit of
the other Credit Parties.

 

61



--------------------------------------------------------------------------------

(b) Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes
occurring after the Closing Date, the Borrower shall promptly, but in all events
within the next scheduled delivery of financial statements under Section 6.01(a)
or (b), as applicable, advise the Agent in writing of any such revisions or
updates to the applicable Schedule or Schedules as may be necessary or
appropriate to update or correct the same. Notwithstanding the foregoing, no
supplement or revision to any Schedule or representation shall be deemed the
Credit Parties’ consent to the matters reflected in such updated Schedules or
revised representations nor permit the Obligors to undertake any actions
otherwise prohibited hereunder or fail to undertake any action required
hereunder from the restrictions and requirements in existence prior to the
delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default or Event of Default resulting
from the matters disclosed therein.

6.15 Physical Inventories.

(a) Cause one (1) physical inventory to be undertaken, at the expense of the
Obligors, in each Fiscal Year and periodic cycle counts, in each case consistent
with past practices, conducted by such inventory takers as are satisfactory to
the Lenders and following such methodology as is consistent with the methodology
used in the immediately preceding inventory or as otherwise may be satisfactory
to the Lenders. The Lenders, at the reasonable expense of the Obligors, may
participate in and/or observe each scheduled physical count of Inventory which
is undertaken on behalf of any Obligor. The Borrower, within fifteen (15) days
following the completion of such inventory, shall provide the Lenders with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by an Obligor) and shall post such
results to the Obligors’ stock ledgers and general ledgers, as applicable.

(b) Permit the Lenders, in their discretion, if any Default or Event of Default
exists, to cause additional such inventories to be taken as the Lenders
determines (each, at the expense of the Obligors).

6.16 Environmental Laws.

(a) Conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement and
complete any and all investigation, remediation, removal and response actions
that are necessary to comply with Environmental Laws or to avoid subjecting its
Real Estate to any Lien pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Real Estate, provided,
however, that neither an Obligor nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and adequate reserves have been set aside and are being maintained
by the Obligors with respect to such circumstances in accordance with GAAP.

6.17 Further Assurances.

(a) Execute any and all reasonable further documents, financing statements,
agreements and instruments, and take all such further reasonable actions
(including the filing and recording of financing statements and other
documents), that may be required under any applicable Law, or which the Lenders
may reasonably request, to effectuate the transactions

 

62



--------------------------------------------------------------------------------

contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Obligors. The
Loan Parties also agree to provide to the Lenders, from time to time upon
request, evidence satisfactory to the Lenders as to the perfection and priority
of the Liens created or intended to be created by the Security Documents.

(b) If any material assets are acquired by any Loan Party after the Closing Date
(other than assets constituting Collateral under the Security Documents that
become subject to the perfected first-priority Lien under the Security Documents
upon acquisition thereof), notify the Lenders thereof, and the Loan Parties will
cause such assets to be subjected to a Lien securing the Obligations and will
take such actions as shall be necessary or shall be requested by the Lenders to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section 6.17, all at the reasonable expense of the Obligors. In no event
shall compliance with this Section 6.17 waive or be deemed a waiver or Consent
to any transaction giving rise to the need to comply with this Section 6.17 if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute Consent to the inclusion of any acquired
assets in the computation of the Borrowing Base.

(c) Upon the request of the Lenders, use commercially reasonable efforts to
cause each of its customs brokers, freight forwarders, consolidators and/or
carriers to deliver an agreement to the Agent covering such matters and in such
form as the Lenders may reasonably require.

(d) (i) Upon the request of the Lenders, use commercially reasonable efforts to
cause any of its landlords to deliver a Collateral Access Agreement to the Agent
in such form as the Lenders may reasonably require and (ii) shall,
simultaneously with the delivery to the ABL Agent, deliver to Agent a Collateral
Access Agreement for any location or Store for which a Collateral Access
Agreement has been provided to the ABL Agent.

(e) If any Real Estate of any Obligor (other than mall-based Stores) is acquired
(or is no longer subject to a Lien under the Mortgage Debt Documents), promptly
notify the Lenders thereof, and the Loan Parties will cause such Real Estate to
be subjected to a Lien securing the Obligations and will take such actions as
shall be necessary or shall be requested by the Lenders to grant and perfect
such Liens on a first priority basis, subject to any Permitted Encumbrance
described in clause (f) of the definition thereof, all at the expense of the
Loan Parties.

(f) If Miraloma is no longer subject to a Lien under the Mortgage Debt Documents
(or such Mortgage Debt Documents no longer prevents Miraloma from becoming a
Loan Party hereunder), the Loan Parties shall promptly notify the Lenders
thereof, and the Loan Parties will (x) cause Miraloma to become a party to the
Facility Guaranty and (y) cause Miraloma to become a Loan Party hereunder and
cause its assets to be subjected to a Lien securing the Obligations and will
take such actions as shall be necessary or shall be requested by the Lenders to
grant and perfect such Liens, including, but not limited to, amending its
Organization Documents to permit the foregoing.

6.18 Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder, (a) make all payments and otherwise perform all obligations
in respect of all Leases to which any Obligor or any of its Subsidiaries is a
party, in order to keep such Leases in full force and effect, (b) not allow such
Leases to be terminated due to a default thereunder by an Obligor or any of its
Subsidiaries, (c) notify the Agent and Lenders of any default by any party with
respect to such Leases and cooperate with the Agent and Lenders in all respects
to cure any such default, and (d) cause each of its Subsidiaries to do the
foregoing.

 

63



--------------------------------------------------------------------------------

6.19 Material Contracts.

(a) Maintain each such Material Contract in full force and effect, (b) enforce
each such Material Contract in accordance with its terms, and (c) cause each of
its Subsidiaries to do the foregoing.

6.20 Post-Closing Obligations. Execute and deliver the documents and complete
the tasks set forth on Schedule 6.20, in each case within the time limits
specified on such schedule.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent indemnification obligations for which a claim
has not been asserted), no Loan Party shall, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Obligor or any Subsidiary
thereof as debtor; sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.

7.02 Investments. Make any Investments, except Permitted Investments.

7.03 Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness; (b) issue Disqualified Stock, or
(c) issue and sell any other Equity Interests unless (i) such Equity Interests
shall be issued solely by the Borrower and not by a Subsidiary of an Obligor:
and (ii) such Equity Interests shall not be subject to redemption other than
redemption at the option of the Obligor issuing such Equity Interests and in
accordance with the limitations contained in this Agreement.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or agree to do any of the foregoing), except that, so long as
no Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:

(a) notwithstanding anything in this Agreement or any other Loan Document to the
contrary, upon thirty (30) days prior written notice to the Agent, Borrower may
complete any merger or conversion for the sole purpose of reincorporating
Borrower in Delaware (it being understood and agreed that the Agent and Lenders
agree to such reincorporation solely in their capacity as Agent and Lenders,
respectively hereunder and not in any other capacity);

(b) any Subsidiary which is not an Obligor may merge with (i) an Obligor,
provided that a Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Obligors, provided that
when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;

 

64



--------------------------------------------------------------------------------

(c) any Subsidiary which is an Obligor may merge into any Subsidiary which is an
Obligor or into the Borrower, provided that in any merger involving the Borrower
or a Loan Party, the Borrower or such Loan Party shall be the continuing or
surviving Person;

(d) [Reserved];

(e) any CFC that is not an Obligor may merge into any CFC that is not an
Obligor;

(f) upon thirty (30) days prior written notice to the Agent, any entity may
convert into a different entity under the state of its formation; and

(g) upon fifteen (15) days prior written notice to the Agent, any Subsidiary may
dissolve provided that, any assets of such Subsidiary are transferred to a Loan
Party.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except Permitted Dispositions.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:

(i) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

(ii) the Obligors and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person and the Borrower may make dividend payments and other
distributions pursuant to the Preferred Stock Documents; and

(iii) the Kansas IRB Unwind Transaction.

7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness,
or make any payment in violation of any subordination terms of any Subordinated
Indebtedness, except (a) prepayment of ABL Loans and the Loans, (b) as long as
no Default or Event of Default then exists, regularly scheduled or mandatory
repayments, repurchases, redemptions or defeasances of (i) Permitted
Indebtedness (other than Subordinated Indebtedness), and (ii) Subordinated
Indebtedness in accordance with the subordination terms thereof or the
applicable subordination agreement relating thereto and (c) Permitted
Refinancings of any such Indebtedness.

7.08 Change in Nature of Business. Engage in any line of business substantially
different from the Business conducted by the Obligors and their Subsidiaries on
the Closing Date or any business substantially related or incidental thereto.

 

65



--------------------------------------------------------------------------------

7.09 Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Obligor, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Obligors or such Subsidiary as would be
obtainable by the Obligors or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to (a) a transaction between or among the
Loan Parties, (b) transactions described on Schedule 7.09 hereto, (c) advances
for commissions, travel and other similar purposes in the ordinary course of
business to directors, officers and employees, (d) the issuance of Equity
Interests in the Borrower to any officer, director, employee or consultant of
the Borrower or any of its Subsidiaries, (e) the payment of reasonable fees and
out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrower or any of its Subsidiaries, (f) any
issuances of securities of the Borrower (other than Disqualified Stock and other
Equity Interests not permitted hereunder) or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans (in each case in respect of
Equity Interests in the Borrower) of the Borrower or any of its Subsidiaries,
(g) the transactions pursuant to the Preferred Stock Documents and the
transactions pursuant to the Miraloma Lease as in effect on the Closing Date.

7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, the ABL Loan Documents, or any other Loan
Document or the Mortgage Debt Documents) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments or other distributions to any Obligor or
to otherwise transfer property to or invest in an Obligor, (ii) of any
Subsidiary to Guarantee the Obligations, (iii) of any Subsidiary to make or
repay loans to an Obligor, or (iv) of the Obligors or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person in favor of
the Agent; provided, however, that this clause (iv) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under clauses (c) or (f) of the definition of Permitted Indebtedness
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose; or (b) for
purposes other than those permitted under this Agreement.

7.12 Amendment of Material Documents. Without limiting Section 7.16, amend,
modify or waive any of an Obligor’s rights under (a) its Organization Documents
in a manner materially adverse to the Credit Parties or (b) any Material
Contract or Material Indebtedness (other than on account of any refinancing
thereof otherwise permitted hereunder) other than the ABL Loan Documents in
accordance with the Intercreditor Agreement, in each case to the extent that
such amendment, modification or waiver would result in a Default or Event of
Default under any of the Loan Documents, would be materially adverse to the
Credit Parties or otherwise would be reasonably likely to have a Material
Adverse Effect. The Obligors shall not amend or modify (v) the ABL Credit
Agreement or any documents executed in connection therewith, or waive any of an
Obligor’s rights thereunder, in each case, except as permitted by the
Intercreditor Agreement, (w) the Miraloma Consent, (x) the Miraloma Lease,
(y) the Intercompany Loan Arrangements or (z) the definition of “Borrowing
Base”, “Cost”, “Eligible Credit Card Receivables”, “Eligible Inventory”,
“Appraisal Percentage”, “Appraised Value”, “Inventory Advance Rate”, “Eligible
Cash on Hand”, “Credit Card Receivables Advance Rate” or “Availability Reserves”
under the ABL Credit Agreement or any other component of the Borrowing Base
without the consent of the Required Lenders hereunder.

 

66



--------------------------------------------------------------------------------

7.13 Fiscal Year. Change the Fiscal Year of any Obligor, or the accounting
policies or reporting practices of the Obligors, except as required by GAAP,
provided that such Obligor shall provide the Lenders with at least 30 days prior
notice before the implementation of any such change.

7.14 Deposit Accounts; Credit Card Processors; Term Loan Priority Account.

(a) No Loan Party shall open new DDAs or Blocked Accounts unless such Loan Party
shall have delivered to the Agent appropriate DDA Notifications (to the extent
requested by Agent pursuant to the provisions of Section 6.12(a)(iii) hereof) or
Blocked Account Agreements consistent with the provisions of Section 6.13 and
otherwise satisfactory to the Agent.

(b) No Loan Party shall maintain any bank accounts or enter into any agreements
with Credit Card Issuers or Credit Card Processors other than the ones expressly
contemplated herein, in Section 6.13 hereof.

(c) No Loan Party shall deposit, or cause to be deposited, any funds into the
Concentration Account (as defined in the ABL Credit Agreement) other than
proceeds of the ABL Loan Priority Collateral.

(d) The Loan Parties shall not withdraw (or attempt to withdraw) any Eligible
Cash on Hand from the Eligible Cash Account at any time, but shall be permitted
to request that the ABL Agent authorize the withdrawal of Eligible Cash on Hand
from the Eligible Cash Account from time to time, thereby reducing the Borrowing
Base, only if (i) no Cash Dominion Event exists and is continuing, and (ii) the
Borrower furnishes the Agent with (A) notice of such intended withdrawal and
(B) a Borrowing Base Certificate as of the date of such proposed withdrawal
reflecting that, after giving effect to such withdrawal, no Overadvance will
result.

(e) So long as any ABL Loans are outstanding, prior to the occurrence of a Cash
Dominion Event, the Obligors shall not permit cash or cash equivalents of the
Obligors in an aggregate amount in excess of $20,000,000 before and after giving
effect to any requested borrowings under the ABL Credit Agreement (other than
(i) “store” cash, cash held in local, non-concentration deposit accounts, cash
in transit between stores and deposit accounts and cash receipts from sales in
the process of inter-account transfers, in each case as a result of the ordinary
course operations of the Loan Parties, and (ii) to the extent necessary for the
Loan Parties to satisfy in the ordinary course of their business, the current
liabilities incurred by them in the ordinary course of their business and
without acceleration of the satisfaction of such current liabilities) to
accumulate and be maintained in deposit accounts or investment accounts of the
Loan Parties. After the occurrence and during the continuance of a Cash Dominion
Event, the Obligors shall comply with the provisions of Sections 2.05(d) and
6.13 hereof and the provisions of the ABL Credit Agreement, and maintain only
such amounts, if any, in deposit accounts or investment accounts as may be
expressly permitted thereunder.

7.15 Minimum Excess Availability. Permit (x) Availability (as calculated under
the ABL Credit Agreement without giving effect to (x) any increase in the
commitment to make ABL Loans or (y) any amendments or modifications thereto or
to the Borrowing Base or any components of the Borrowing Base or any advance
rates in respect of the same (unless consented to by the Agent in accordance
with the Intercreditor Agreement) and assuming that any reserves implemented by
the ABL Agent with respect to Availability on the Closing Date (except for any
reserves imposed as a result of a condition or circumstance (including, without
limitation, rent reserves) where the application condition or

 

67



--------------------------------------------------------------------------------

circumstance ceases to exist (and ABL Agent has consulted with the Term Loan
Agent regarding the same) remain in effect at all times, in addition to any
other reserves that may be implemented by the ABL Agent from time to time) at
any time to be less than $10,000,000 or (y) Availability at any time to be less
than $10,000,000.

7.16 Miraloma Restrictions. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document: (i) permit the Excluded Subsidiary to open
or maintain any DDAs or otherwise possess any cash or other proceeds;
(ii) transfer, cause to be transferred, to Miraloma, any assets constituting
Collateral or of the type of asset constituting Collateral (including, but not
limited to, cash) except lease payments pursuant to the Miraloma Lease as in
effect on the Closing Date; (iii) except as otherwise required under
Section 6.17(f), permit Miraloma to amend or modify its Organization Documents
in any way, or conduct any business other than owning the Corporate
Headquarters; or (iv) otherwise permit any of the statements, representations,
warranties or covenants made by the Loan Parties hereunder with respect to
Miraloma to become untrue or misleading in any material respect.

7.17 Limitations on Transfer of Assets to Specified Locations. Except in the
ordinary course of business and in a manner consistent with past practice,
PacSun Stores shall not move, transfer, store or otherwise maintain any Personal
Property (as defined in the Mortgage Debt Documents) at the Kansas Distribution
Facility, and (y) except in the ordinary course of business and in a manner
consistent with past practice, Miraloma shall not move, transfer, store or
otherwise maintain any Personal Property (as defined in the Mortgage Debt
Documents) at the Corporate Headquarters

7.18 Third Party Beneficiary Under Intercompany Loan Arrangements. Each Loan
Party acknowledges and agrees that (i) the Agent, on behalf of the Lenders, is a
third party beneficiary as to the subordination provisions in favor of any
lenders to any Loan Party set forth in the Intercompany Loan Arrangements, that
such subordination provisions shall not be amended or modified without the
Agent’s consent and (iii) that the Agent shall be entitled to bring suit against
any Loan Party to enforce said provisions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Obligor fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan, or (ii) any
interest on any Loan or any fee due hereunder, or (iii) any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Obligor fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.13, 6.14, 6.20 or Article VII; or

(c) Other Defaults. Any Obligor fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days; or

 

68



--------------------------------------------------------------------------------

(d) Material Preferred Stock Documents Defaults. Any Obligor fails to perform or
observe any material covenant or agreement contained in any Preferred Stock
Documents on its part to be performed or observed and such failure continues for
10 days; or

(e) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Obligor herein, in any other Loan Document, or in any document delivered
in connection herewith or therewith (including, without limitation, any
Borrowing Base Certificate) shall be incorrect or misleading in any material
respect when made or deemed made (or, with respect to any representation,
warranty, certification, or statement of fact qualified by materiality,
incorrect or misleading in any respect); or

(f) Cross-Default. (i) Any Obligor or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) (including,
but not limited to, the ABL Credit Agreement), or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness or the beneficiary or beneficiaries of any Guarantee thereof (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which an Obligor or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which an
Obligor or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Obligor or such Subsidiary
as a result thereof is greater than $2,000,000; or

(g) Insolvency Proceedings, Etc. Any Obligor or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or a proceeding shall be commenced or a petition filed,
without the application or consent of such Person, seeking or requesting the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed and the appointment continues
undischarged, undismissed or unstayed for 60 calendar days or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding; or

(h) Inability to Pay Debts; Attachment. (i) Any Obligor or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person; or

 

69



--------------------------------------------------------------------------------

(i) Judgments. There is entered against any Obligor or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $10,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
is rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, is not in
effect; or

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Obligor under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) an
Obligor or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $5,000,000 or which would reasonably likely
result in a Material Adverse Effect; or

(k) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect due to the actions of
an Obligor; or any Obligor or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Obligor
denies that it has any or further liability or obligation under any provision of
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document or seeks to avoid, limit or otherwise adversely affect any
Lien purported to be created under any Security Document; or (ii) any Lien
purported to be created under any Security Document shall cease to be, or shall
be asserted by any Obligor or any other Person not to be, a valid and perfected
Lien on any Collateral, with the priority required by the applicable Security
Document; or

(l) Change of Control. There occurs any Change of Control; or

(m) Cessation of Business. Except as otherwise expressly permitted hereunder,
any Obligor shall take any action to suspend the operation of its business in
the ordinary course, liquidate all or a material portion of its assets or Store
locations, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of any material portion
of its business; or

(n) Loss of Collateral. There occurs any uninsured loss to any material portion
of the Collateral; or

 

70



--------------------------------------------------------------------------------

(o) Breach of Contractual Obligation. Any Obligor or any Subsidiary thereof
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Contract or fails to observe or perform any other agreement or condition
relating to any such Material Contract or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

(p) Indictment. The indictment against, any Obligor or any Subsidiary thereof,
under any federal, state, municipal, and other criminal statute, rule,
regulation, order, or other requirement having the force of law for a felony;

(q) Guaranty. The termination or attempted termination of any Facility Guaranty
or the Unsecured Guaranty except as expressly permitted hereunder or under any
other Loan Document;

(r) Subordination. (i) The subordination provisions contained in any of the
documents evidencing or governing any Subordinated Indebtedness (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) the Borrower or any
other Obligor shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (C) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Obligor, shall be subject to any of the Subordination
Provisions.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

(i) [Reserved];

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other Obligations (including any Prepayment
Premium) to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Obligors;

(iii) [Reserved]; and

(iv) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Event of Default with respect
to any Obligor or any Subsidiary thereof under Section 8.01(f), the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable without further act of the
Agent or any Lender.

 

71



--------------------------------------------------------------------------------

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent;

Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations (other than unpaid principal
of the Loans) and fees (including the Prepayment Premium), ratably among the
Lenders and in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations for which a
claim has been made), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Fifth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Obligors or as otherwise required by Law.

ARTICLE IX

THE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
PS Holdings Agency Corp. to act on its behalf as the Agent hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof (including, without limitation, acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations), together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Agent and the Lenders, and no Obligor or any Subsidiary thereof
shall have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though they were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated

 

72



--------------------------------------------------------------------------------

or unless the context otherwise requires, include the Person serving as the
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Obligor or any Subsidiary or other Affiliate thereof as if such Person were
not the hereunder and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Obligors or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Obligors or a Lender. Upon the occurrence of a Default
or Event of Default, the Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders. Unless and until the Agent shall have received such direction, the
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as it
shall deem advisable in the best interest of the Credit Parties. In no event
shall the Agent be required to comply with any such directions to the extent
that the Agent believes that its compliance with such directions would be
unlawful.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

73



--------------------------------------------------------------------------------

9.04 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including, but not limited to,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received written notice to the contrary from such Lender prior to the
making of such Loan. The Agent may consult with legal counsel (who may be
counsel for any Obligor), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by the Agent. The Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent.

9.06 Resignation of Agent. The Agent may at any time give written notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above; provided that if the Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent hereunder.

 

74



--------------------------------------------------------------------------------

9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. Except as
provided in Section 9.12, the Agent shall not have any duty or responsibility to
provide any Credit Party with any other credit or other information concerning
the affairs, financial condition or business of any Obligor that may come into
the possession of the Agent.

9.08 [Reserved].

9.09 Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Obligor, the Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Obligors)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Agent and the other
Credit Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders the
Agent and such Credit Parties under Sections 2.09 and 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, if the Agent shall consent
to the making of such payments directly to the Lenders, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon payment in full of all Obligations (other than
contingent indemnification obligations for which no claim has been asserted),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 10.01;

 

75



--------------------------------------------------------------------------------

(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and

(c) to release any Guarantor from its obligations under the Facility Guaranty or
the Unsecured Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Obligor from its
obligations under the Facility Guaranty or Unsecured Guaranty, as applicable,
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Agent will, at the Obligors’ expense, execute and deliver to the applicable
Obligor such documents as such Obligor may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Obligor from its obligations under the Facility
Guaranty or Unsecured Guaranty, as applicable, in each case in accordance with
the terms of the Loan Documents and this Section 9.10.

9.11 Notice of Transfer. The Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

9.12 Reports and Financial Statements. By signing this Agreement, each Lender:

(a) agrees to furnish the Agent after the occurrence and during the continuance
of a Cash Dominion Event (and thereafter at such frequency as the Agent may
reasonably request);

(b) is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all Borrowing Base Certificates and
financial statements required to be delivered by the Borrower hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Agent (collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Obligors and
will rely significantly upon the Obligors’ books and records, as well as on
representations of the Obligors’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying

 

76



--------------------------------------------------------------------------------

Lender may reach or draw from any Report in connection with any Credit
Extensions that the indemnifying Lender has made or may make to the Borrower, or
the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a Loan or Loans; and (ii) to pay and protect, and indemnify,
defend, and hold the Agent and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including attorney costs) incurred by the Agent and any such
other Lender preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.

9.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agent and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States can be perfected only by possession. Should
any Lender (other than the Agent) obtain possession of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

9.14 Indemnification of Agent. Without limiting the obligations of the Obligors
hereunder, the Lenders hereby agree to indemnify the Agent and any Related
Party, as the case may be, ratably according to their Applicable Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent and its Related Parties in any way relating to or arising out
of this Agreement or any other Loan Document or any action taken or omitted to
be taken by the Agent and its Related Parties in connection therewith; provided,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Agent’s and its Related Parties’ gross
negligence or willful misconduct as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

9.15 Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no Consent to any departure by any Obligor
therefrom, shall be effective unless in writing signed by the Agent, with the
Consent of the Required Lenders, and the Borrower or the applicable Obligor, as
the case may be, and acknowledged by the Agent, and each such waiver or Consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

(a) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;

(i) as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction or
termination of the Aggregate Commitments hereunder or under any other Loan
Document without the written Consent of such Lender;

 

77



--------------------------------------------------------------------------------

(ii) as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (iv) of
the second proviso to this Section 10.01(a)(iii) any fees or other amounts
payable hereunder or under any other Loan Document to or for the account of such
Lender, or reduce any interest rate on any Loan or any fee payable hereunder
without the written Consent of each Lender entitled to such amount; provided,
however, that only the Consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(iii) as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written Consent of such Lender;

(iv) change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;

(v) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Obligor without the written Consent of
each Lender;

(vi) except for Permitted Dispositions, release all or substantially all of the
Collateral from the Liens of the Security Documents without the written Consent
of each Lender;

(vii) [Reserved];

(viii) [Reserved];

(ix) [Reserved]; and

(x) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

(xi) and, provided further, that (i) no amendment, waiver or Consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above, affect the rights or duties of the Agent under this Agreement or any
other Loan Document; and (ii) the Side Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such

 

78



--------------------------------------------------------------------------------

agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Obligor.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the Obligors hereby agree and acknowledge that the Lenders, after
taking into consideration the Issue Price, may restructure the Loans hereunder
in any manner so long as the terms contemplated under this Agreement as of the
date hereof (including without limitation, the economic terms, the Applicable
Margin, the percentage of required cash interest and PIK Interest, the Maturity
Date and any prepayment fee or premium (including the Prepayment Premium)) are
preserved and are no less favorable to the Obligors than such terms as in effect
on the Closing Date (it being understood and agreed that dividing the Loans into
tranches or allocating the economic benefit of the Loans amongst the Lenders is
not less favorable to the Obligors), and the Obligors shall reasonably cooperate
with the Credit Parties to effect such restructuring including, without
limitation, by amending this Agreement and the other Loan Documents (and any
schedules or exhibits thereto), and executing such additional documents, as
reasonably requested by the Lenders in connection with the restructuring so long
as any such amendment or additional documentation would not conflict with the
provisions set forth in this paragraph.

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Obligors or the Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(iii) Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Obligors
and the Lenders hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II

 

79



--------------------------------------------------------------------------------

if such Lender has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Obligor, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Obligors’ or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any
Obligor, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Credit Parties and the Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Agent. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of the
Obligors even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Obligors shall indemnify the

 

80



--------------------------------------------------------------------------------

Agent, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Obligors. All telephonic
notices to and other telephonic communications with the Agent may be recorded by
the Agent, and each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay all Credit Party Expenses in the
case of appraisals and audits subject to the limits in Section 6.10.

(b) Indemnification by the Obligors. The Obligors shall indemnify the Agent (and
any sub-agent thereof), each other Credit Party, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless (on an after tax basis) from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs, and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Obligor
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the Agent
(and any sub-agents thereof) and their Related Parties only, the administration
of this Agreement and the other Loan Documents, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Obligor or any of its Subsidiaries, or any Environmental Liability related in
any way to any Obligor or any of its Subsidiaries, (iv) any claims of, or
amounts paid by any Credit Party to any other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Obligor or any of the
Obligor’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Obligor against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Obligor has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

81



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Obligors for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Obligors shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable on demand
therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
any Agent, the assignment of any Commitment or Loan by any Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Obligors is made to any Credit Party, or any Credit Party exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Credit
Party in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Agent upon demand its Applicable
Percentage (without duplication) of any amount so recovered from or repaid by
the Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

82



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Obligor may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section (b), (ii) by way of participation in accordance with the provisions
of subsection Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 unless each of the Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii) [Reserved];

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition,
the consent of the Required Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.

 

83



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Required Lenders may,
in their discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it shall not be a Lender, shall deliver
to the Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amounts of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Obligors, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Obligors or the Agent, sell participations to any Person (other
than a natural person or the Obligors or any of the Obligors’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Obligors, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) such Lender shall continue to have
the sole right to enforce its rights under this Agreement. Any Participant shall
agree in writing to comply with all confidentiality obligations set forth in
Section 10.07 as if such Participant was a Lender hereunder. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section, the
Obligors agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had

 

84



--------------------------------------------------------------------------------

acquired its interest by assignment pursuant to Section (b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 10.08 as though it were a Lender. Each Lender, acting for
this purpose as an agent of the Obligors, shall maintain at its offices a record
of each agreement or instrument effecting any participation and a register for
the recordation of the names and addresses of its Participants and their rights
with respect to principal amounts and other Obligations from time to time (each
a “Participation Register”). The entries in each Participation Register shall be
conclusive absent manifest error and the Obligors, the Agent and the Lenders may
treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of this Agreement (including, for the avoidance of
doubt, for purposes of entitlement to benefits under Section 3.01, Section 3.04,
Section 3.05 and Section 10.08). The Participation Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent, and a Participant
shall have no right to enforce any rights of Lender under this Agreement without
the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Obligors, to comply with
Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection

 

85



--------------------------------------------------------------------------------

with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Obligor and its obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to any Credit Party or any of their respective Affiliates
on a non-confidential basis from a source other than the Obligors.

For purposes of this Section, “Information” means all information received from
the Obligors or any Subsidiary thereof relating to the Obligors or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Obligors or any Subsidiary thereof, provided that, in
the case of information received from any Obligor or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Obligors or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

For the avoidance of doubt, the Parties agree that nothing herein shall prohibit
Borrower from disclosing the terms of this Agreement and filing any Loan
Documents, other than the Side Letter (unless required by the SEC), pursuant to
the rules and regulations of the SEC.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Agent or the Required
Lenders, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender, regardless of the adequacy of the
Collateral, and irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the
Borrower and the Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest

 

86



--------------------------------------------------------------------------------

shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, pdf., or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied. Further, the
provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration of the Commitments or the termination of this
Agreement or any provision hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Agent and Lenders may require such indemnities and collateral
security as they shall reasonably deem necessary or appropriate to protect the
Credit Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked and (y) any Obligations
that may thereafter arise under Section 10.04 (other than contingent
indemnification obligations for which no claim has been asserted).

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06, all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

87



--------------------------------------------------------------------------------

(a) the Borrower shall have paid to the Agent the assignment fee specified in
Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE LOAN PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

88



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) ACTIONS COMMENCED BY OBLIGORS. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH
ACTION.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan

 

89



--------------------------------------------------------------------------------

Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Obligors that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Obligor, which information includes the name and address of each
Obligor and other information that will allow such Lender or the Agent, as
applicable, to identify each Obligor in accordance with the Act. Each Obligor is
in compliance, in all material respects, with the Patriot Act. No part of the
proceeds of the Loans will be used by the Obligors, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

10.18 Foreign Asset Control Regulations. Neither of the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1.01 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrower or any of its Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 Press Releases.

(a) Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent, the Lenders or their respective
Affiliates or referring to this Agreement or the other

 

90



--------------------------------------------------------------------------------

Loan Documents without at least two (2) Business Days’ prior notice to the Agent
or the applicable Lender and without the prior written consent of the Agent or
Lender, as applicable, unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under applicable Law and then, in any event, such
Credit Party or Affiliate will consult with the Agent or Lender, as applicable,
before issuing such press release or other public disclosure.

(b) Each Obligor consents to the publication by the Agent or any Lender of
advertising material, including any “tombstone” or comparable advertising, on
its website or in other marketing materials of Agent, relating to the financing
transactions contemplated by this Agreement using any Obligor’s name, product
photographs, logo, trademark or other insignia. The Agent or such Lender shall
provide a draft reasonably in advance of any advertising material to the
Borrower for review and comment prior to the publication thereof. The Agent
reserves the right to provide to industry trade organizations and loan
syndication and pricing reporting services information necessary and customary
for inclusion in league table measurements.

10.21 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure,

 

91



--------------------------------------------------------------------------------

compromise or adjust any part of the Obligations, make any other accommodation
with any other Loan Party, or exercise any other right or remedy available to
them against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash and the Commitments have
been terminated. Each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.

(d) Upon payment by any Loan Party of any Obligations, all rights of such Loan
Party against any other Loan Party arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Obligations and the termination of the
Commitments. In addition, any indebtedness of any Loan Party now or hereafter
held by any other Loan Party is hereby subordinated in right of payment to the
prior indefeasible payment in full of the Obligations and if an Event of Default
has then occurred and is continuing, no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Agent to be
credited against the payment of the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that a Loan Party shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to the Borrower hereunder or other Obligations incurred
directly and primarily by any Loan Party (an “Accommodation Payment”), then the
Loan Party making such Accommodation Payment shall be entitled to contribution
and indemnification from, and be reimbursed by, the Borrower in an amount, for
each of such other Loan Party, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Loan Party’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Loan Parties. As of any date of determination, the “Allocable Amount” of
each Loan Party shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Loan Party hereunder
without (a) rendering such Obligor “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Loan Party with unreasonably small capital or assets, within
the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party hereby absolutely,
knowingly, unconditionally, and expressly waives any and all claim, defense or
benefit arising directly or indirectly under any one or more of Sections 2787 to
2855 inclusive of the California Civil Code or any similar law of California.

10.22 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

92



--------------------------------------------------------------------------------

10.23 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

10.24 Intercreditor Agreement. The Loan Parties, the Agent and the Lenders
acknowledge that the exercise of certain of the Agent’s and Lenders’ rights and
remedies hereunder may be subject to, and restricted by, the provisions of the
Intercreditor Agreement. Except as specified herein, nothing contained in the
Intercreditor Agreement shall be deemed to modify any requirement or shall be
deemed to modify any of the provisions of this Agreement and the other Loan
Documents, which, among the Loan Parties, the Agent and the Lenders shall remain
in full force and effect. In the event of any conflict between the terms of this
Agreement and the Intercreditor Agreement, the terms of the applicable
Intercreditor Agreement shall govern and control.

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

PACIFIC SUNWEAR OF CALIFORNIA, INC.,

 

as Borrower

By:     Name:   Title:  

 

PACIFIC SUNWEAR STORES CORP.,

 

as Guarantor

By:     Name:   Title:  



--------------------------------------------------------------------------------

PS HOLDINGS AGENCY CORP., As Agent

By:     Name:   Title:  



--------------------------------------------------------------------------------

PS HOLDINGS OF DELAWARE, LLC -SERIES B,

as Lender

By:     Name:   Title:  



--------------------------------------------------------------------------------

PS HOLDINGS OF DELAWARE, LLC - SERIES A,

as Lender

By:     Name:   Title:  